Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 1 of 43 PageID #: 867




                    Exhibit A
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 2 of 43 PageID #: 868



                            MHM Employee Handbook & Code of Business Conduct




Employee Handbook &
Code of Business Conduct
July 1, 2013




     Our workforce is represented throughout the United States. We realize that regulations
   differ between states. This Handbook is meant to be general in nature and is not intended
                  to replace or supersede state or local laws and regulations.




   CONFIDENTIAL

                                                                               MHMHP 000085
   Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 3 of 43 PageID #: 869
                                MHM Employee Handbook & Code of Business Conduct


WELCOME TO MHM SERVICES!
Welcome to the MHM family and thank you for joining our Company. We are delighted to provide you this
Employee Handbook & Code of Business Conduct as you begin your employment with our organization.

Please take a few minutes to become familiar with its contents. It contains general information about the
policies, benefits, and procedures available to guide and assist you in performing to the best of your
abilities. If you have any questions please consult with your supervisor or the Human Resources
Department.

Since our inception over 30 years ago, MHM has been an industry leader in providing healthcare services
and has established an outstanding reputation for providing quality services to our clients in a cost effective
and highly responsive manner.

Credit for this goes to everyone in the organization. With your help, we are looking forward to continued
growth and prosperity as we find new and better ways to serve our clients’ needs.

We extend our personal best wishes for your success and happiness at MHM.

Sincerely,

Michael S. Pinkert                           Steven H. Wheeler
Chairman and Chief Executive Officer         President and Chief Operating Officer




CONFIDENTIAL

                                                                                           MHMHP 000086
     Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 4 of 43 PageID #: 870
                                                MHM Employee Handbook & Code of Business Conduct


TABLE OF CONTENTS
Section I. Introduction to MHM Services, Inc. ................................................................................................. 1
  About this Handbook .................................................................................................................................... 1
  History of MHM ............................................................................................................................................. 1
  Our Six Guiding Principles............................................................................................................................ 1
  What We Do ................................................................................................................................................. 1
  Client Relations ............................................................................................................................................ 2
  At-Will Employment ...................................................................................................................................... 2
  Employee Relations ...................................................................................................................................... 2
  Changes in Policy ......................................................................................................................................... 2

Section II. Employment ................................................................................................................................... 3
  Equal Employment and Diversity ................................................................................................................. 3
  Employees with Disabilities Policy ............................................................................................................... 3
  Workplace Harassment and Mutual Respect ............................................................................................... 3
  Sexual Harassment ...................................................................................................................................... 4
  Reporting an Incident Under EEO, Employees with Disabilities and Harassment Policies ......................... 4
  Immigration Law Compliance ....................................................................................................................... 5
  Introductory Period ....................................................................................................................................... 6
  Assigned Equipment..................................................................................................................................... 6
  Employment Status ...................................................................................................................................... 6
  What to Do If an Improper Deduction or Other Payroll Error Occurs ........................................................... 7
  Nepotism Policy ............................................................................................................................................ 7
  Rehiring a Former Employee........................................................................................................................ 7
  Attendance ................................................................................................................................................... 8
  Dress Standard and Personal Appearance .................................................................................................. 8
  Performance Evaluations ............................................................................................................................. 8
  Employee Records ....................................................................................................................................... 9
  Access to Employee Records....................................................................................................................... 9
  Benefits and Medical Records ...................................................................................................................... 9
  Employment Verification or Reference Requests ........................................................................................ 9
  Job Performance and Corrective Action ....................................................................................................... 9
  Communication and Problem Solving Procedure ...................................................................................... 10
  Termination of Employment........................................................................................................................ 11

Section III. Business Standards .................................................................................................................... 11
  Electronic Communications ........................................................................................................................ 11
  Authorized Usage ....................................................................................................................................... 12
  User Accountability ..................................................................................................................................... 12
  Internet Code of Conduct ........................................................................................................................... 12
  Social Media ............................................................................................................................................... 12
  Solicitation/Distribution ............................................................................................................................... 13
  Substance Abuse Prevention ..................................................................................................................... 13
  Drug and Alcohol Testing ........................................................................................................................... 14

Section IV. Your Pay ..................................................................................................................................... 14
  Payroll ......................................................................................................................................................... 14
  Time Reporting ........................................................................................................................................... 15
  Wage Garnishments ................................................................................................................................... 15
  Overtime ..................................................................................................................................................... 15
  Meals and Rest Periods ............................................................................................................................. 15
  Business Expenses .................................................................................................................................... 15

Section V. Benefits ........................................................................................................................................ 15
  Costs........................................................................................................................................................... 17
  COBRA Benefits ......................................................................................................................................... 17
  Health Insurance Portability and Accountability Act (HIPAA)..................................................................... 17
  401(k) Retirement Savings Plan ................................................................................................................. 17
  Social Security and Medicare ..................................................................................................................... 17
  Unemployment Insurance........................................................................................................................... 18
CONFIDENTIAL

                                                                                                                                        MHMHP 000087
     Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 5 of 43 PageID #: 871
                                               MHM Employee Handbook & Code of Business Conduct
   Medical Malpractice Insurance ................................................................................................................... 18
   Employee Referral Program ....................................................................................................................... 18

Section VI. Time Off ...................................................................................................................................... 18
  Holidays ...................................................................................................................................................... 18
  Paid Days Off ............................................................................................................................................. 19
  Jury Duty..................................................................................................................................................... 19
  Bereavement Leave ................................................................................................................................... 19
  Military Leave ............................................................................................................................................. 20
  Voting.......................................................................................................................................................... 20
  Family and Medical Leave Act (FMLA) Policy ............................................................................................ 20
  Leave of Absence ....................................................................................................................................... 21
  Volunteerism for Relief or Emergency Activities ........................................................................................ 22

Section VII. Development.............................................................................................................................. 22
  Transfers..................................................................................................................................................... 22
  Promotion/Demotion ................................................................................................................................... 22
  Career/Professional Development and Continuing Education ................................................................... 22

Section VIII. Safety and Health ..................................................................................................................... 23
  Employee Safety ........................................................................................................................................ 23
  Workers’ Compensation ............................................................................................................................. 24
  Workplace Violence Prevention ................................................................................................................. 24

Section IX: Code of Business Conduct .......................................................................................................... 25
  Quality of Service ....................................................................................................................................... 26
  Compliance with Laws and Regulations ..................................................................................................... 26
  Billing and Coding Integrity ......................................................................................................................... 27
  Conflicts of Interest ..................................................................................................................................... 27
  Health and Safety ....................................................................................................................................... 27
  Human Resources ...................................................................................................................................... 28
  Protection and Use of Information, Property, and Assets .......................................................................... 28
  Communication and Reporting Process ..................................................................................................... 28
  Non-Retaliation Policy ................................................................................................................................ 29
  Responsibility of Employees ...................................................................................................................... 29
  Responsibility of Management ................................................................................................................... 29
  Administration and Enforcement of the Code............................................................................................. 30
  MHM Compliance Hotline ........................................................................................................................... 31

Section X. Appendices .................................................................................................................................. 33
  APPENDIX A: Agreement Not to Disclose Trade Secrets or Confidential Information .............................. 33
  APPENDIX B: Continuation Coverage Rights Under COBRA Initial Notice of Coverage.......................... 35
  APPENDIX C: Health Insurance Portability and Accountability Act (HIPAA) ............................................. 37




CONFIDENTIAL

                                                                                                                                       MHMHP 000088
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 6 of 43 PageID #: 872
                               MHM Employee Handbook & Code of Business Conduct
Section I. Introduction to MHM Services, Inc.

The phrase “MHM,” “MHM Services, Inc.,” and “the Company,” throughout this Handbook, refer to MHM
Services, Inc., and all of its subsidiaries, joint ventures and affiliates, and the policies, requirements, and
procedures contained in this Handbook are applicable to all employees thereof.

About this Handbook
This Handbook has been written to serve as a guide in the employer/employee relationship and give you
general information about the Company’s policies, practices and work rules. Bargaining Unit employees
should compare the information contained in this Handbook to their applicable Collective Bargaining
Agreement. If there are differences, the Collective Bargaining Agreement takes precedence over this
Handbook.

No statement in this Handbook is intended to set forth as contractual commitments or obligations of the
Company to any individual employee or group of employees or to establish an exception to the
employment at-will doctrine. Both the employer and the employee may at any time, terminate the
employment relationship, for any reason, with or without cause.

History of MHM
When the Company was founded in 1981, MHM’s principal businesses were the management of
behavioral healthcare programs under contracts with acute care hospitals and the operation of
freestanding behavioral health care facilities. In recent years, the Company has focused its efforts on
providing expanded health services in other institutional settings, principally correctional facilities.

Our Six Guiding Principles
MHM was founded on six important and fundamental principles which endure to this day. These
principles guide our decision-making and have made us a leader in healthcare services nationwide.

•    Integrity – Integrity is the cornerstone of our Company’s culture, and our philosophy toward our
     employees and our clients. It is the basis on which all decisions affecting client relations, patient
     care, and employee well-being are made. Our Company’s reputation has been built on this most
     important principle.

•    Thinking Proactively – Thinking proactively is essential to our ability to anticipate the needs of our
     clients, our employees, and to respond effectively by identifying both problems and their solutions.

•    Professionalism – Professionalism is what we must demonstrate at all times – to the client, to the
     patients we serve, and to one another. It is what sets MHM apart.

•    Thinking “Outside the Box” – Thinking “outside the box” is critical in our environment and one of
     the traits that MHM is known for in our industry. The world of healthcare is ever-changing and we are
     continually recognized for our innovative approaches that create a “value add” for our clients.

•    Sense of Urgency – Our employees are known for doing their jobs efficiently, for their
     responsiveness to client requests, and for implementing needed changes promptly and effectively.
     Having a sense of urgency is vital to our success.

•    Results Count – Our continued success is dependent on MHM delivering the quality services we are
     committed to provide year in and year out. Without those results, our client has every right to award
     the contract to someone else. We must always stay focused on results.

What We Do
MHM is a leading provider of specialized healthcare services to inmate populations. Serving state and
municipal correctional facilities in over 11 states with a total population more than 260,000, MHM applies
management principles to areas most critical to correctional healthcare systems – recruitment, program
management, clinical operations and pharmacy management. MHM has pioneered a unique public-
private partnership model for clients that offers more flexibility, transparency and control to correctional
systems while lowering costs. Currently MHM employs over 2,000 healthcare professionals in almost 200
correctional facilities.


CONFIDENTIAL                                           1


                                                                                           MHMHP 000089
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 7 of 43 PageID #: 873
                                MHM Employee Handbook & Code of Business Conduct
Client Relations
The success of MHM depends upon the credibility and quality of the relationships among MHM, our
clients, the clients’ employees, and the clients’ populations (patient, resident or inmate). Equally critical to
our success are our credible relationships and high standards in the daily interactions with each other as
MHM employees and fellow healthcare professionals, as well as with our suppliers and the general
public. Our clients’ impression of MHM and their interest and willingness to continue relationships with us
are greatly formed by those who provide services to them. In a sense, regardless of your position, you
are MHM's ambassador. The more goodwill you promote, the more our clients, as well as their employees
and residents, will respect and appreciate you, MHM, and MHM's services.

At-Will Employment
Your employment is on an at-will basis, which means you have the right to terminate your employment at
any time for any reason, and we have that same right. This is a legal qualification, and is in no way
meant to diminish your value to the company and the quality of services we anticipate you will provide. It
is important, however, that you understand no inference as to employment for any specific period of time
is to be drawn from the fact that at times this letter and other employment-related materials may refer to
certain compensation or benefits on an annualized basis. You are expected to comply with all MHM
internal policies and procedures as well as any of our client’s policies and procedures which may be
applicable to you, which may be amended from time to time. Finally, you understand that as a
requirement of working on this MHM program, you are required to obtain and maintain facility access
privileges at the correctional facility to which you are assigned, which is granted and may be revoked by
the client in its sole discretion. In addition, you understand that, because of MHM’s status as a contractor
to the client, you serve at the pleasure of the client who may also, with or without reason, request that you
be removed from the program. Loss of access privileges or requests for your removal from the program
by the client will result in termination of your employment with MHM.

Employee Relations
MHM believes that it can only achieve business success through successful relationships with its
employees. While we all have a part in ensuring a successful employment relationship, MHM’s Human
Resource Department is primarily responsible for leading our Human Resource practice. MHM’s Human
Resource Department consists of a centralized Human Resource function at its Virginia headquarters,
referred to as “Corporate Human Resources,” and field Human Resource representatives, called “Human
Resource Business Partner,” or “HR Business Partner” who are located within certain MHM regional
offices. Your supervisor will acquaint you with who your regional HR Business Partner is and how to
contact them. Throughout this Handbook, there are various references to MHM’s Human Resource
Department and contacting either Corporate Human Resources or your HR Business Partner in regards
to employment-related matters. You should, whenever appropriate, discuss employment-related matters
with your Supervisor first. If your Supervisor and HR Business Partner are unable to assist you, you are
always welcome to contact the Corporate Human Resource Department concerning any employment-
related matter, by calling our corporate offices in Virginia at (703)749-4600 and asking for the Director of
Human Resources, or by sending an email to the general Human Resource Department email box at
hr@mhm-services.com.

Changes in Policy
Changes in benefits, policies, or rules will not be made without serious consideration to the advantages,
disadvantages, and responsibilities such changes would have on you as an employee and on our
Company. However, due to the fluid nature of business, and potential changes in economic conditions,
we reserve the right to retain flexibility in the administration of our policies and procedures. This means
that we may add, change, revise, or eliminate any of the policies and/or benefits outlined within this
Handbook in whole or in part, at any time with or without prior notice, approval, or consideration of
employees. If we do make changes, we will distribute dated addendums to you as soon as practicable. It
is the responsibility of the employee to ensure they review any updated Handbooks and other HR
policies.

MHM will comply with all applicable federal, state, and local laws, rules, and regulations concerning
employment. In the event of a conflict between anything stated in this Handbook and any federal, state or
local law, rule or regulation, the law will be followed and will supersede only the provisions of this
Handbook that are in conflict with the law.




CONFIDENTIAL                                            2


                                                                                            MHMHP 000090
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 8 of 43 PageID #: 874
                               MHM Employee Handbook & Code of Business Conduct
Section II. Employment
Equal Employment and Diversity
MHM values a diverse workforce with all the unique qualities that individuals of various backgrounds and
experiences can offer to our company.        MHM is committed to providing employees the opportunity to
develop to their fullest potential without regard to race, color, sex, age, religion, national origin, marital
status, sexual orientation, veteran status, disability or any other protected category.

We strive to ensure that our decisions concerning recruitment, hiring, training, promotion, compensation,
as well as any and all other personnel actions, are consistent with and supportive of the principle of equal
employment opportunity.

It is MHM’s policy to cooperate to the fullest extent with the applicable regulations of Title VII of the Civil
Rights Acts of 1964, the Age Discrimination in Employment Act of 1975 as amended, the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans with Disabilities Act, the Family Medical Leave
Act, the Fair Labor Standards Act, and Section 504 of the Rehabilitation Act.

We must all share in our responsibility in making MHM an equal opportunity employer. Should you ever
encounter a problem or have a question regarding MHM’s Equal Employment Opportunity Policy, please
contact the Human Resources Department.

Employees with Disabilities Policy
MHM complies with the Americans with Disabilities Act and other federal, state and local laws designed to
ensure equal employment opportunities to persons with disabilities. MHM does not discriminate in
employment against qualified individuals with disabilities, and understands our obligation to make
reasonable accommodations for individuals with physical or mental limitations that qualify as a disability
unless the accommodation would impose an undue hardship for the Company. It is an applicant’s or
employee’s responsibility to participate in this interactive process by seeking an accommodation,
assisting MHM in reviewing accommodation alternatives and providing medical certification of the need
for an accommodation.

Any employee who wishes to seek accommodations under this policy should contact Human Resources.
Whether a requested accommodation would create an undue hardship will be determined based on the
facts of each particular case. Examples of accommodations include, but are not limited to:
    • Building accessibility
    • Job restructuring
    • Leaves of Absence
    • Modified work schedules
    • Modified equipment/devices
    • Assistance with selection exams/tests
    • Provision of readers/interpreters

Please contact Human Resources regarding a request for accommodation. Because most of our
placements are within correctional settings (jails and prisons), we may have limited capability to
implement accommodations. The Human Resource Department will review the request with the
appropriate persons in the field.

Workplace Harassment and Mutual Respect
MHM is committed to a work environment in which all individuals are treated with respect and dignity.
MHM will not tolerate harassment of employees. Under this policy, harassment is verbal or physical
conduct that denigrates or shows hostility or aversion toward an individual because of his or her race,
age, sex, national origin, religion, creed, ancestry, medical conditions, marital status, disability, genetic
predisposition or carrier status, sexual orientation or any other characteristic protected by law or that of
his or her identified relatives, friends or associates. Harassment of fellow employees and non-employees
on these grounds is prohibited.

Workplace harassment may be characterized by the following:
   • Has the purpose or effect of creating an intimidating, hostile or offensive work environment
   • Has the purpose or effect of unreasonably interfering with an individual's work performance
   • Adversely affects an individual's employment opportunities

CONFIDENTIAL                                           3


                                                                                           MHMHP 000091
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 9 of 43 PageID #: 875
                               MHM Employee Handbook & Code of Business Conduct
Harassing conduct may include, but is not limited to:
   • Epithets, slurs or negative stereotyping
   • Threatening, bullying, intimidating or hostile acts
   • Denigrating jokes and display or circulation in the workplace of written or graphic material that
       denigrates or shows hostility or aversion toward an individual or group (including through e-mail)

If you think another employee, client, visitor, vendor or any other business contact is harassing you in
violation of this policy, ask that person to stop immediately. If they continue to violate the policy, contact
your Supervisor or your HR Business Partner. MHM expects that employees will act properly and
professionally toward each other. We should respect our co-workers and work with them in a manner that
indicates such respect. Even though many kinds of harassment are not unlawful, and MHM is not
responsible for problems related to such types of harassment, MHM fully expects its employees to
interact with each other professionally and respectfully.

This policy applies at all MHM offices and work locations and also to MHM-sponsored events, offsite
meetings, business travel, and any other offsite locations where employees perform work for MHM.

Sexual Harassment
The Equal Employment Opportunity Commission (EEOC) has defined sexual harassment as unwelcome
sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual nature
when: (1) submission to such conduct is made either explicitly or implicitly a term or condition of an
individual’s employment; (2) submission to or rejection of such conduct by an individual is used as the
basis for employment decisions affecting such individual; or (3) such conduct has the purpose or effect of
unreasonably interfering with an individual’s work performance or creating an intimidating, hostile or
offensive working environment.

Sexual harassment may include a range of subtle and not so subtle behaviors and may involve
individuals of the same or different gender. Depending on the circumstances, these behaviors may
include, but are not limited to:
     • Unwanted sexual advances or requests for sexual favors
     • Sexual jokes and innuendo
     • Verbal abuse of a sexual nature
     • Commentary about an individual's body
     • Sexual prowess or sexual deficiencies
     • Leering, catcalls or touching
     • Insulting or obscene comments or gestures
     • Display or circulation in the workplace of sexually suggestive objects or pictures (including
         through e-mail)
     • Any other physical, verbal or visual conduct of a sexual nature that would reasonably be
         considered offensive or harassing

Sex-based harassment, that is, harassment not involving sexual activity or language (e.g., male manager
yells only at female employees and not males), may also constitute discrimination if it is severe or
pervasive and directed at employees because of their sex.

Everyone at MHM, and especially employees in a Supervisory position, is expected to avoid any behavior
or conduct that could be interpreted as unlawful harassment. Employees should also understand that
they have the responsibility to inform an individual whenever that individual’s behavior is unwelcome,
offensive, in poor taste or inappropriate.

Reporting an Incident under EEO, Employees with Disabilities and Harassment Policies
MHM requires the immediate reporting of all incidents of discrimination, harassment, or retaliation,
regardless of the offender's identity or position. Individuals who believe they have experienced or
witnessed conduct that they believe is contrary to MHM’s policy should file their complaints with their
Supervisor, Program Manager and also either their HR Business Partner or the Corporate HR
Department. In the event the incident involves the employee’s Supervisor, the employee should notify the
HR Department, either through their regional HR Business Partner or through the Corporate HR
Department.



CONFIDENTIAL                                           4


                                                                                          MHMHP 000092
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 10 of 43 PageID #: 876
                               MHM Employee Handbook & Code of Business Conduct
The availability of this complaint procedure does not preclude individuals who believe they are being
subjected to harassing conduct from promptly and firmly advising the offender that his or her behavior is
unwelcomed and requesting that it be discontinued. Early reporting and intervention have proven to be
the most effective method of resolving actual or perceived incidents of harassment. MHM requires the
immediate reporting of complaints or concerns so that rapid and constructive action can be taken. MHM
will take appropriate steps to stop alleged harassment or discrimination but can only do so with the
cooperation of its staff/employees.

Retaliation Is Prohibited
MHM prohibits retaliation against any individual who makes a good-faith report of discrimination or
harassment or participates in an investigation of such reports. Retaliation against an individual for
reporting harassment or discrimination or for participating in an investigation of a claim of harassment or
discrimination is a serious violation of this policy and, like harassment or discrimination itself, may be
subject to disciplinary action up to and including suspension and/or termination.

Individuals and Conduct Covered
Equal Employment Opportunity, Employees with Disabilities, and Harassment policies apply to all
applicants, employees, supervisors and managers, and prohibit harassment, discrimination and retaliation
whether engaged in by fellow employees, by a Supervisor or manager or by someone not directly
connected to MHM (e.g., an outside vendor, consultant or customer).

Conduct prohibited by these policies is unacceptable in the workplace and in any work-related setting
outside the workplace, such as during business trips, business meetings and business-related social
events.

Investigations
Any reported allegation of harassment, discrimination or retaliation will be investigated promptly,
thoroughly and impartially by the Human Resources Department. The investigation may include individual
interviews with the parties involved and, where necessary, with individuals who may have observed the
alleged conduct or may have other relevant knowledge.

Confidentiality will be maintained throughout the investigatory process to the extent consistent with
adequate investigation and appropriate corrective action.

Responsive Action
Misconduct constituting harassment, discrimination or retaliation that is properly brought to MHM’s
attention will be dealt with promptly and appropriately. If the investigation reveals evidence that there was
a violation of Company policy or the law, MHM is committed to responding with appropriate action.
Responsive action may include, for example, training, referral to counseling, monitoring of the offender
and/or disciplinary action such as warning, reprimand, withholding of a promotion or pay increase,
reduction of wages, demotion, reassignment, temporary suspension without pay or termination, as MHM
believes appropriate under the circumstances. Any such actions taken by MHM are final.

Finally, these policies should not, and may not, be used as a basis for excluding or separating individuals
of a particular gender, or any other protected characteristic, from participating in business or work-related
social activities or discussions in order to avoid allegations of harassment. The law and the policies of
MHM prohibit disparate treatment on the basis of sex or any other protected characteristic, with regard to
terms, conditions, privileges and perquisites of employment. The prohibitions against harassment,
discrimination and retaliation are intended to complement and further these policies, not to form the basis
of an exception to them.

Individuals who have questions or concerns about these policies should talk with their HR Business
Partner or a senior member of the Corporate Human Resources Department.

Immigration Law Compliance
In compliance with the Immigration Reform and Control Act of 1986 (IRCA) as amended, MHM is required
to employ in the United States only individuals who are authorized to work in the United States. In
connection with IRCA, MHM must collect certain information and review certain documentation
concerning the employment authorization of individuals hired after November 6, 1986. Under the IRCA,
each new employee must provide a document or documents that demonstrate the employee's identity
and authorization to work in the United States and complete Part I of Federal form I-9. Such
CONFIDENTIAL                                          5


                                                                                          MHMHP 000093
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 11 of 43 PageID #: 877
                               MHM Employee Handbook & Code of Business Conduct
documentation, or receipts for applications for applicable documentation, must be provided to Human
Resources within three business days from the employee’s first day of employment.

The Company utilizes E-Verify and information collected may be submitted through this system. E-Verify
is an Internet-based system operated by the Department of Homeland Security (DHS) in partnership with
Social Security Administration (SSA) and allows participating employers to electronically verify the
employment eligibility of their newly hired employed. E-Verify works by electronically comparing the
information on an employee’s Form I-9 with SSA and DHS records to verify the identity and employment
eligibility of each newly hired employee. If an employee produces a receipt instead of a document, the
required document must be produced within 90 days of the start of employment. This information and
documentation will be used only for compliance with IRCA and not for any unlawful purpose. If your
employment authorization changes or terminates after the start date of your employment, it is your
responsibility to inform the Human Resources Department immediately.

If an employee is authorized to work in this Country for a limited time period, the individual will be required
to submit proof of renewed employment eligibility prior to expiration of that period in order to remain
employed by MHM.

Introductory Period
Your first 90 days of employment are considered to be your Introductory Period. This is a time when
each new employee's performance is reviewed to ensure suitability for the position for which he or she
has been hired. It is also your opportunity to provide feedback to your Supervisor about your experience
at MHM so far. You and your Supervisor share the responsibility for your performance, development, and
well-being.

During this period, your Supervisor will speak with you about your progress and work more closely with
you to ensure you are aware of company policies and his or her expectations for you in your job
responsibilities. Your Supervisor will closely observe you for attitude, reliability and job performance. If
you have questions in regard to any aspect of your job, you should not hesitate to speak with your
Supervisor.

This Introductory Period may be extended by additional periods of time at the Supervisor's sole discretion.
Additionally, if you are absent for any reason during your Introductory Period, the period may be extended
to allow the Company an opportunity to evaluate the employee for a full 90-day period.

Successful completion of your Introductory Period does not alter your status as an "employee-at-will.”
This means that at any time during your employment, the Company may choose to terminate your
employment for any reason not prohibited by law, just as you may choose to leave the Company for any
reason. Note: Any employee covered by a Collective Bargaining Agreement will be subject to the terms of
that agreement.

Assigned Equipment
You may be assigned special equipment for your work. All equipment issued to you remains MHM’s
property. It is your responsibility to ensure that the full inventory of assigned property is maintained and
returned to the Company upon separation. You will be held accountable for every piece of equipment
assigned to you and, if you are unable to return the equipment at the end of your service, the Company
will withhold the necessary amount from your last check to compensate for the loss of equipment. Loss or
breakage must be reported to your Supervisor immediately. You are responsible for the replacement of
any Company property lost or damaged through your negligence.

Employment Status
MHM’s employment status categories are defined as follows:
1.    Full-Time Employee (30+ hours/week): An employee who is regularly scheduled to work at least
      30 hours per week.
2.    Part-Time Employee (1-29.9 hours/week): An employee who is regularly scheduled to work less
      than 30 hours per week.
3.    PRN Employee (Per Diem): An employee who works on an as-needed basis. A PRN employee’s
      hours worked may fluctuate from week to week in accordance with the needs of the business and
      may range in any given week between zero hours and 40 hours of work.

MHM positions are designated as either “exempt” or “non-exempt,” as governed by the Fair Labor
CONFIDENTIAL                                           6


                                                                                           MHMHP 000094
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 12 of 43 PageID #: 878
                               MHM Employee Handbook & Code of Business Conduct
Standards Act (FLSA). If you are an exempt employee, the Fair Labor Standards Act (FLSA) requires
you to be paid on a salaried basis; that is, you must receive your regular salary each week in which you
perform any work, subject to certain exceptions delineated by the United States Department of Labor.
“Exempt” employees typically have job responsibilities that are professional, managerial or supervisory in
nature. Exempt employees do not receive overtime pay for hours worked over 40 hours in a work week.

It is our policy to comply with the requirements of the FLSA. We want employees to be aware of this
policy and to know that the Company does not allow deductions that violate the FLSA.

“Non-exempt” employees are employees who are not exempt from the overtime provision of the Fair
Labor Standards Act. “Non-exempt” employees receive time-and-one-half (1+1/2) their average weekly
rate of pay when working more than 40 hours in a work week.

Your specific designation as “exempt” or “non-exempt” will be confirmed to you via your offer letter and
may be updated from time to time as the laws change. The Human Resources Department will notify you
of any status change at any time during your employment. If you have any questions regarding your
exemption status you can contact the Human Resources Department.

What to Do If an Improper Deduction or Other Payroll Error Occurs
If you believe that you have not been adequately paid all wages due to you, you should immediately
report this information to the HR Department.

Reports of improper wage payment will be promptly investigated. If it is determined that an improper
wage payment has occurred, you will be promptly reimbursed for any error. MHM does not tolerate any
retaliation against those who make such reports.

Nepotism Policy
MHM permits the employment of qualified relatives of employees as long as such employment does not
create a conflict of interest. For purposes of this policy, "immediate family" is defined as a spouse,
domestic partner, child, parent, sibling, grandparent, grandchild, aunt, uncle, cousin, niece, nephew,
corresponding in-law, "step" relation or any member of the employee's household. The Company will use
its sound judgment in the placement of related employees in accordance with the following general
guidelines:
• Individuals who are related by blood, marriage, or reside in the same household are permitted to work
     in the same department, provided no direct reporting or Supervisor to subordinate relationship exists.
     That is, no employee is permitted to work within the “chain of command" in which one immediate
     family member’s work responsibilities, salary, hours, career progress, benefits or other terms and
     conditions of employment could be influenced by the other immediate family member.
• Employees should neither initiate nor participate, directly or indirectly, in employment actions (initial
     employment or appointment, retention, promotions, wages, hours, benefits, work assignments, leave
     of absence, career progress, etc.) involving members of their immediate family or household.
• Employees who marry another MHM employee while employed, or become part of the same
     household, may retain their positions, provided that one is not under the direct or indirect supervision
     of the other. It is the responsibility of the employee to notify his or her Supervisor if such
     family/household relationship is established. In turn, the Supervisor must advise the Program
     Manager. If a conflict arises as a result of the relationship, one of the employees may be transferred
     at the earliest practicable time.

Rehiring a Former Employee
An employee who has resigned in good standing, whose record shows they are eligible for rehire, and
who meets the minimum requirements for a vacant position, may be rehired at the discretion of the
Company. The following general conditions will apply:
• Applicable background investigations, reference checks, physical exams and drug screenings must
   be completed for all rehired employees, regardless of the amount of time the employee had a break
   in service.
• Former employees who have had a break in service of less than six (6) months and who worked in a
   full time position for a minimum of one (1) year prior to termination, will have their Paid Days Off
   (“PDO”) balance restored and their seniority date on record will be the same as prior to termination.
• Former employees who have had a break in service of six (6) to twelve (12) months will be reinstated
   to the same PDO accrual level they had before their departure. PDO balance will not be restored;
   however, the seniority date on record will be the same as prior to termination.

CONFIDENTIAL                                          7


                                                                                          MHMHP 000095
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 13 of 43 PageID #: 879
                                MHM Employee Handbook & Code of Business Conduct
•    Former employees who have had a break in service with the Company of more than twelve (12)
     months are considered new employees for purposes of annual leave accruals, health benefits and
     seniority.

Attendance
Although our work force is large, each member contributes a great deal to our overall operations. We
depend on each scheduled employee to be at work on time to execute the duties of his or her job. Your
attendance and punctuality are crucial for our clients and your fellow employees.

You are responsible for being at work as scheduled and are expected to maintain a satisfactory level of
attendance and punctuality. If you are unable to report to work for any reason, you must report your
absence and the reason for your absence, as soon as you are aware that you will be unable to report to
work, and as soon as possible before your scheduled starting time or as required by your work location.
When reporting that you are unable to work, it is your responsibility to make direct contact with your
Supervisor or your Supervisor’s stated designee ONLY and to follow your department’s established
protocol. If you do not know what the policy is, it is your responsibility to ask your Supervisor. Notification
by a family member or coworker will only be accepted in extreme situations. Excessive absenteeism or
tardiness, excused or unexcused, will lead to disciplinary action.

Employees who fail to arrive at work and to call their Supervisor to advise of their absence (no show, no
call) for three consecutive days are subject to termination due to job abandonment, and will be classified
as having voluntarily resigned from their position and will not be eligible for rehire.

Employees who leave their assigned work area/location before appropriate relief arrives or without
permission of the Supervisor may be subject to immediate termination and reporting to the appropriate
licensing board.

See your Program’s Paid Leave policy for guidance on attendance matters as they relate to unscheduled
absences.

Dress Standard and Personal Appearance
MHM has established a “business casual” dress standard. “Business casual” is appropriate on most
workdays and in most work settings. However, there will be situations where the business purpose of a
meeting with a client or supplier requires “business attire” (business suit). Employees are expected to
recognize when business attire is appropriate and dress accordingly. If there is any doubt as to whether
“business casual” or “business attire” is appropriate, it is always best to err on the side of “business attire.”

Clients may have additional dress and/or appearance standards for MHM employees. Typically, these
will be the same as those for their own employees, and may be in writing, or based on their culture and
practice. You will be expected to comply with the client’s standards. In certain locations, passing through
security scanners is part of the entry process and care should be taken to not wear clothing that will
prohibit access. Please talk with your Supervisor if your work location has any restrictions.

A neat, professional, and tasteful appearance contributes to the positive impression you make on our
clients. This bolsters your own poise and self-confidence and greatly enhances the Company’s image.
What is considered “tasteful” differs in different parts of the Country, with different clients, and in different
business situations. Therefore, we cannot provide an “all inclusive” description of what is “tasteful” and
what is not.

A majority of MHM’s positions are located inside a correctional facility. Due to this work environment,
MHM wants to stress the importance of how appropriate dress and/or appearance standards can affect
your safety. Inappropriate attire can bring about unwanted attention from individuals within the
correctional setting, thus putting the employee in a situation where personal safety may be compromised.
If your Supervisor believes that your attire or appearance is not appropriate, then you may be directed to
leave your workplace (without pay) until you are properly attired or groomed.

Performance Evaluations
MHM believes that all employees should have the opportunity from time to time to review their work
performance with their Supervisors, and to discuss job-related concerns, interests, and career goals.



CONFIDENTIAL                                            8


                                                                                             MHMHP 000096
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 14 of 43 PageID #: 880
                               MHM Employee Handbook & Code of Business Conduct
Corporate-based employees receive an annual evaluation on or near a focal point review date, generally
at fiscal year-end. Field-based employees are generally evaluated annually from their contract
anniversary date. Supervisors will let employees know the program's contract anniversary date.
Sometimes the contract anniversary date may change as a result of contract extensions.

In addition, under current practice, all new employees will receive a 90-day “Check-In” appraisal around
the third month of service, and MHM encourages mid-year reviews as well.

Employee Records
MHM maintains certain records for each of its employees, which may include such information as the
employee's job application, resume, records of training, documentation of performance, salary
adjustments, and other employment records required by applicable law.

You are expected to provide the Human Resources Department with accurate and up-to-date personal
information including name, home address, telephone numbers, and tax withholding information, marital
status, dependent information, beneficiary designations, scholastic achievements, and emergency
contacts. Maintaining accurate and current information will provide us the ability to communicate
important information regarding employee benefits and other policy changes.

Employee records are the property of MHM.

Access to Employee Records
While you are an employee of MHM, if you wish to see your record, you should make your request
through either your HR Business Partner or Corporate Human Resources. An appointment will be
arranged at a mutually convenient time. Upon written release from the employee, MHM will provide a
copy only of item(s) in the employee’s record that have been signed by the employee unless otherwise
required by state law.

Former employees will not have access to their employee record unless it is required by state law or as a
result of a legal subpoena or court order.

Access to employee records may be granted to representatives of government or law enforcement
agencies in the course of their business and in response to a legal subpoena or court order or as part of
MHM’s contractual obligations to its clients. Such cases will be handled on an individual basis, and
should be directed to the Corporate Human Resources Department.

Benefits and Medical Records
All benefit election insurance and medical information related to an employee is maintained separate from
the employee’s personnel record. Insurance and medical information about an employee will be supplied
to an employee’s designated physician or other requesting person only in accordance with the
employee’s specific written request or a legal subpoena or court order.

Employees are permitted access to their benefits records with reasonable notice. A Human Resources
representative must be present while the employee reviews his or her own benefits record.

All employee benefits and medical records are the property of MHM.

Employment Verification or Reference Requests
All requests for employment verification or references on current or former employees must be referred to
the Corporate Human Resources Department. Supervisors should not provide any employment
information to outside agencies. Upon receipt of written release from employee, information given by
phone will be limited to verification of employment dates, position title, and salary. In response to written
requests (e.g. mortgage applications), information such as salary, dates of employment, and job position
may be provided after an authorization signed by the employee is provided.

Job Performance and Corrective Action
MHM believes in providing job-related performance feedback to employees, recognizing both the
achievements and areas of improvement on a consistent basis. MHM recognizes that at times it may
become necessary to counsel an employee for work-related performance issues. MHM is committed to
providing this feedback in a constructive and timely manner to maximize the employee’s ability to correct


CONFIDENTIAL                                          9


                                                                                          MHMHP 000097
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 15 of 43 PageID #: 881
                              MHM Employee Handbook & Code of Business Conduct
performance deficiencies. The types of corrective action below are designed to assist in the improvement
of the employee's job performance or work-related behavior.

Generally, corrective action steps will be as follows:
1. Verbal counseling – Provided to correct actions or behavior that are not yet serious in nature and/or
   recurring. Although this step can be informal, if appropriate or necessary to clarify the severity of the
   performance issue, the verbal conversation may be documented and placed in the employee’s file.
2. Written counseling – Given to an employee when verbal counseling, persuasion and encouragement
   have failed to correct the problem or when the employee has committed a serious and/or repeated
   offense. Depending on the severity of the incident or behavior an employee may receive more than
   one written warning. Employees are asked to sign the written counseling document, not necessarily
   to demonstrate agreement, but to indicate they have received a copy and have been counseled by
   their Supervisor.
3. Suspension without Pay – If circumstances require investigation by either the client or for internal
   purposes, the employee may be suspended from coming to work until the investigation is complete.
   All suspensions are unpaid and the employee will not be permitted to use accrued leave time. All
   client-based suspensions will not be paid even if the employee is allowed to return to work following
   the conclusion of the investigation. If an employee is suspended pending an internal investigation and
   then is returned to work, the employee will be allowed to use accrued PDO to cover time out of work.
            a. In addition MHM may choose to suspend an employee without pay when all other
                methods to correct behavior or performance have failed. MHM can suspend an
                employee up to three business days to give the employee the opportunity to consider
                their employment and dedication to correcting the behavior or performance issue.
                Employees will not be paid for any time for a suspension due to corrective action and
                may not use PDO.
4. Termination – Occurs with appropriate evaluation by program management and review by a Human
   Resources representative, due to the employee’s failure to correct a given behavior or action. An
   employee may be dismissed without prior verbal or written counseling if the behavior is deemed to be
   of a nature or severity which warrants immediate termination.

MHM, at its sole discretion, will determine whether an infraction or misconduct justifies progressive
corrective action, suspension or termination, immediate or otherwise.

As a reminder, your employment with MHM is a voluntary at-will relationship, which means that either you
or MHM may terminate the employment relationship at any time, with or without cause.

Communication and Problem Solving Procedure
If you have any questions concerning your job or job-related activities, the first person you usually should
talk to is your Supervisor. If, however, you do not feel comfortable discussing a particular personal matter
with your Supervisor, be assured that there are other methods of communication available to you. The
procedure below does not apply to claims related to Equal Employment Opportunity (EEO), Employees
with Disabilities or Harassment policies. For guidance on reporting such claims see EEO, Employees with
Disabilities, or Harassment in Section II.

During the performance of your duties, questions or problems may arise or personal problems may occur
that affect your work. The following procedure has been established for your use in resolving any such
questions or problems, other than those pertaining to discharge.

Step 1:     Within seven consecutive calendar days of the occurrence of the problem, talk the problem
            over with your immediate Supervisor in a formal meeting.

Step 2:     In the event your Supervisor does not resolve your problem to your satisfaction within seven
            consecutive working days, you may ask, within the following seven consecutive working days
            for a meeting with your Program Manager to discuss the matter.

Step 3:     In the event your Program Manager does not resolve your problem to your satisfaction you
            may ask within the following seven consecutive working days to talk it over with your HR
            Business Partner for a final resolution in coordination with the appropriate representative of
            the Corporate Human Resources Department.



CONFIDENTIAL                                         10


                                                                                         MHMHP 000098
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 16 of 43 PageID #: 882
                              MHM Employee Handbook & Code of Business Conduct
We believe this procedure makes it possible to obtain an adequate review of your problem. We
recognize that some problems may be of a personal nature and that, for this or some other good reason,
you may prefer not to discuss the matter with your Supervisor. In such a case, you should take the
problem directly to your Program Manager or their designee and follow steps 2 to 3 above.

If you fail to follow this procedure in a timely manner, it is understood that you will not contest MHM’s
action further. Remember that we cannot help you solve your problems if you do not tell us about them.

Termination of Employment
ALL EMPLOYEES ARE EMPLOYED “AT-WILL” AND EITHER YOU OR MHM MAY TERMINATE THE
EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE. Employees choosing to
end the employment relationship are expected to provide two weeks notice of termination. Prescribers
and other senior clinicians may be asked to provide additional notice of their resignation. Specific details
of this requirement will be communicated in writing. Note: Any employee covered by a collective
bargaining agreement will be subject to the terms of that agreement.

If you are considering leaving because something on the job is troubling you, talk it over with your
Supervisor before taking the final step of resigning. We sincerely want to know about such conditions so
that we may help correct them if they are within our control.

If you do leave MHM, you will receive your final pay on the next regular payday on which your pay would
normally come due or as mandated by state law. You may not utilize PDO in your final two weeks of
employment nor have your last day be on a Company holiday.

All keys, IDs, forms, office supplies, client lists, company documents, computer discs or any other
property belonging to MHM must be returned on or before your last day of employment. Failure to return
Company property may result in legal action. You are asked to remove all personal property from the
premises prior to your last day of work with MHM.

Section III. Business Standards
Electronic Communications
MHM utilizes various forms of electronic communication services in its workplace, including but not limited
to e-mail, voice mail, instant messages (IMs), computer networking, mobile phones, PDAs and Intranet
and Internet access services. These systems, the equipment and data stored within the system,
including any and all messages generated on or handled by the system, including back-up copies, are
and remain at all times, the property of MHM and should be used for MHM business only. Employees
should not expect that the Company’s equipment or communications services will afford to them any
privacy; all systems are accessible by management and will be monitored. The policies related to the
Company’s Electronic Communications systems are administered jointly through the Senior Director of
Information Technology in coordination with the Corporate Human Resources Department. Use of
MHM’s computer systems constitutes an employee’s acceptance of this policy and agreement to abide by
its terms.

As productivity enhancement tools, MHM encourages the business use of electronic communications,
including faxes, e-mail, Instant Messages (IMs), voice mail, and remote access (hereinafter “Electronic
Communications”). These systems are intended to allow you to communicate easily with co-workers and
colleagues concerning business matters.

Electronic Communications are monitored and the usage of Electronic Communications systems will be
monitored to support, among others, operational, maintenance, auditing, security, and investigative
activities. As a matter of law, MHM may from time to time be called upon to release Electronic
Communications to law enforcement and private litigants who may be involved in legal action against or
connected to you and/or MHM. Note that all email messages including personal email may be considered
discoverable material and may, therefore, be subject to and released in response to various government
and court-ordered legal actions. Therefore, users should be mindful of this fact in their use of Electronic
Communications.




CONFIDENTIAL                                         11


                                                                                         MHMHP 000099
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 17 of 43 PageID #: 883
                               MHM Employee Handbook & Code of Business Conduct
Authorized Usage
MHM Electronic Communications systems are to be used only for business activity. Incidental personal
use is permissible so long as: (1) it does not consume more than a trivial amount of resources, (2) does
not interfere with worker productivity, and (3) does not preempt any business activity. Users are not
allowed to use the MHM Electronic Communications system for charitable endeavors or private business
activities.

User Accountability
Regardless of the circumstances, individual passwords must never be shared or revealed to anyone. To
do so exposes the authorized user to be responsible for actions the other party takes with the password.

If users need to share information, they should utilize authorized information-sharing mechanisms. To
prevent unauthorized parties from obtaining access to electronic communications, users must choose
passwords which are non-obvious and difficult to guess.

Internet Code of Conduct
Internet access is provided to individuals based upon business needs to benefit the Company through
connection to worldwide information resources. Employees have a responsibility to maintain and enhance
MHM’s public image while accessing the Internet by following these guidelines:
• Employees using Internet access via approved Company hardware and software are representing
    MHM at all times while using such hardware and software; their conduct should be ethical and lawful
    at all times. Channels may be accessed for official Company business to gain technical or analytical
    information and to establish business contacts.
• Internet access should not be used for personal gain or advancement of personal views, for
    solicitation of non-Company business, or result in the disruption of the Company network operation or
    interfere with personal productivity at work.
• Employees may not send/upload Company copyrighted materials, confidential information, trade
    secrets, proprietary information, or similar materials to third parties. Employees may not violate the
    copyright laws in regard to receipt/download of materials available on the Internet by copying and
    disseminating information, except for purposes falling under the category of “fair use.”
• All messages created, sent, or retrieved over the Internet are the property of the Company. The
    Company reserves the right to access and monitor all messages and files on the computer system at
    any time. All communications can be disclosed to law enforcement officials or other third parties
    without prior consent of the sender or the receiver.
• Harassment of any kind is strictly prohibited. Transmitting or otherwise disseminating messages with
    derogatory or inflammatory remarks regarding race, religion, national origin, sexual orientation, or
    other protected attributes is prohibited as is use of the MHM’s computer system to take any action
    that violates MHM’s Equal Opportunity/Diversity and Workplace Harassment Policies.
• Employees may not use Internet access via Company hardware and software for unlawful purposes.
    Similarly, employees may not transmit or otherwise disseminate electronic communications for any
    unlawful purpose.
• Violations of the Internet Code of Conduct may result in disciplinary action up to and including
    termination and illegal activities may be reported to law enforcement.

Social Media
Social Media (e.g., facebook, twitter, YouTube, etc.) sites are not accessible through the Company
network. For Social Media site usage outside of the Company network, employees are expected to follow
these guidelines:
•   Communications should be consistent with MHM or affiliates’ Handbook, Electronic Communications
    Policy, Internet Code of Conduct Policy, Standards for Business Conduct Policy, values, and
    applicable laws.
•   Communications in online communities should never contain information that identifies a patient’s
    identity or health condition in any way.
•   Communications must not contain MHM or affiliate confidential, proprietary or trade-secret
    information.
•   Individuals may be held personally liable for defamatory, proprietary or libelous commentary.
•   Unless an individual is serving as an approved, official spokesperson for MHM or an affiliated entity in
    online communications, such communications are the individual’s personal opinions and do not
    reflect the opinion of MHM or its affiliated entities. Each individual employee, physician, volunteer or
    other associate of MHM or its affiliates is personally responsible for their posts (written, audio, video
    or otherwise).
CONFIDENTIAL                                          12


                                                                                          MHMHP 000100
    Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 18 of 43 PageID #: 884
                                MHM Employee Handbook & Code of Business Conduct
•    If employees, physicians, volunteers or other associates of MHM and its affiliated entities
     acknowledge their relationship with MHM and/or its affiliates in an online community, they shall
     include disclaimers in their online communications advising that they are not speaking officially on
     behalf of the Company.

Solicitation/Distribution
It is the policy of MHM to protect you from disruptive intrusions during your work time. Therefore, we
have established the following guidelines to address solicitation and distribution activities in our facilities.
For the purpose of this policy the following definitions are provided to assist in the interpretation of
activities which are prohibited:
     • Solicitation: Any form of solicitation whether for membership, subscriptions, money, gifts or the
          purchase of merchandise, tickets or services other than union-related activities.
     • Distribution: The distribution of any literature or merchandise that is not being distributed in the
          normal course of the business of MHM.
     • Working time: Includes the working time of both the employee doing the solicitation or distribution
          and the employee to whom it is directed, but does not include break, lunch or other duty-free
          periods of time.
     • Working areas: Areas where the normal business of MHM is conducted. Working areas do not
          include locker rooms, lunch rooms, break rooms or other areas where normal business activity is
          not conducted.

Only employees, business invitees, vendors and suppliers doing business with our facilities are permitted
on our premises. Other persons should not be on our property or in our facilities, and, for safety
purposes; you should report their presence to the Manager or her/his designee immediately. Non-
employees may never engage in solicitation, distribution or postings of written or printed materials of any
nature at any time in or on any facility’s premises.

Off-duty employees are not permitted access to the interior of company premises except to conduct
business with the Company’s management or administrative office that cannot be conducted during the
employee’s regular work shift. If the off-duty employee is non-exempt, he or she must report this time as
time worked so accurate compensation can be paid.

Substance Abuse Prevention
MHM is committed to protecting the safety, health, and well-being of our employees, clients, and all
people who come into contact with our employees, workplaces, property, and/or use our services. We
recognize that drug and alcohol abuse poses a direct and significant threat to this goal, and to the goal of
a productive and efficient working environment in which all employees have an opportunity to reach their
full potential. Therefore we are committed to ensuring a substance-abuse-free working environment for all
of our employees, and underscore that commitment through the implementation and enforcement of this
policy.

DRUG PROHIBITION: MHM strictly prohibits the possession, use, sale, attempted sale, purchase,
attempted purchase, conveyance, distribution, transfer, dispensation, cultivation, and/or manufacture of
illicit drugs or other intoxicants at any time, and in any amount or any manner – as well as the
abuse/misuse of alcohol and prescription drugs.

“Illicit drugs” includes all drugs, narcotics, and intoxicants for which possession or misuse is illegal under
federal law, and includes prescription medications for which the employee does not have a valid
prescription. The deliberate use of prescription medications and/or over-the-counter drugs in a manner
inconsistent with dosing directions, or in a manner which may result in impairment, is considered illicit
drug use. In addition, the use of chemical intoxicants for other than a legitimate and therapeutic purpose
is considered illicit drug use.

ALCOHOL PROHIBITION: MHM prohibits the abuse, misuse, or possession of alcohol while working.
MHM also prohibits the presence of alcohol on the Company’s premises (defined as all buildings,
facilities, and property – including parking areas – owned or leased by the Company, and all places
where the Company conducts business, including client facilities) by its employees or by any agent
representing the Company.

The Company also prohibits the use of alcohol, or the possession of opened containers of alcohol, by
employees operating Company-provided vehicles, or operating any other vehicle while on Company
CONFIDENTIAL                                           13


                                                                                            MHMHP 000101
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 19 of 43 PageID #: 885
                               MHM Employee Handbook & Code of Business Conduct
business. Please refer to the Automobile Safety Policy for a complete list of rules governing the use of
vehicles while on Company business. Moreover, the use or abuse of alcohol off-the-job which could
impair – to any extent – performance on-the-job, will be considered a violation of this policy. Employees
should also note that non-alcoholic beer is unacceptable as most have a trace amount of alcohol and give
the impression of consuming alcohol.

USE OF PRESCRIPTION MEDICATIONS: Employees who use prescription and/or over-the-counter
medications – that the employee or his or her health-care provider believes may impair the employee’s
ability to perform his or her job responsibilities safely – are responsible for notifying their immediate
Supervisor or the Human Resources Department so that steps can be taken to minimize the safety risks
posed by such use. Employees may be asked to obtain a doctor’s certification that the employee can
safely perform the responsibilities of his or her position. An employee may need to require special
authorization before bringing any medication into a correctional facility. All employees should check with
their Supervisor prior to bringing any medication, whether prescription or over-the-counter, into a
correctional facilities. Any information the Company may learn about the employee’s health or medicines
will be treated as confidential, and will be shared with Company’s personnel only on a need-to-know
basis.

Drug and Alcohol Testing
Employees will be subject to drug and/or alcohol testing as a condition of continued employment as
directed by the Company or its clients, at its sole discretion. This includes, but is not limited to, drug
and/or alcohol testing on a for cause basis, as part of a post-incident investigation, during and post-
rehabilitation, random testing and/or as otherwise deemed necessary and appropriate by the Company.
An employee’s refusal to submit to testing; failure to fully cooperate in the testing process; attempt to
tamper with, substitute for, adulterate, dilute, or otherwise falsify a test sample; and/or any other conduct
which would intentionally prevent or compromise a valid test result will be considered insubordination and
may result in termination of employment.

Employees who are drug or alcohol tested, and whose tests are confirmed positive for alcohol or for
illegal or legal substances not previously disclosed to MHM, may have their employment with the
Company terminated. In circumstances which warrant it, the Company will notify law enforcement, and
will fully cooperate with any resulting investigation and prosecution.

Substance-abuse prevention is everyone’s responsibility. The Company expects all of its employees to
recognize and accept this responsibility, and to do their part in assuring that – working together – we can
achieve and maintain a substance-abuse-free working environment for all MHM employees.

Employees in violation of this Policy will be subject to disciplinary action, up to and including suspension
or termination, even in first offense cases.

Section IV. Your Pay
Payroll
Depending on the State and/or program, MHM employees are paid either biweekly or semimonthly as
                                                                                 th       th
follows: MHM Employees on a semimonthly payroll receive their pay on the 10 and 25 day of the
month, employees on a biweekly payroll receive their pay every other Friday. If the pay date falls on a
weekend or holiday, then the pay date will be on the preceding business day. Employees should contact
their Regional Office Administrator for Pay Dates in your program.

All employees are paid electronically either through direct deposit or through an ADP TotalPay Card.
Employees are strongly encouraged to enroll in direct deposit of their paycheck. Instructions will be
provided with the forms that are required for completion. By using direct deposit, employees will have
their personal bank account(s) automatically credited each payday with their net “take home” pay.
Employees who do not enroll in direct deposit will be paid through an ADP TotalPay Card.

Details of your earnings and deductions for each pay period will be available to you on specified pay
dates and are available for viewing online.

It is very important that employees let the Human Resources Department know immediately of any
address changes. The Company will periodically send important information by mail, including W-2
earnings statement each January to the employee’s home address on record.
CONFIDENTIAL                                          14


                                                                                          MHMHP 000102
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 20 of 43 PageID #: 886
                              MHM Employee Handbook & Code of Business Conduct
Time Reporting
MHM requires you to accurately report all hours worked. MHM uses Kronos automated timekeeping
system to record hours worked by employees.

The hours worked by facility-based employees are used as a basis for billing our clients and for payroll
purposes. Because accurate timekeeping is a critical component in obtaining accurate information to be
used in billing our clients, it is absolutely critical that we have 100% compliance in the proper use of the
timekeeping system. Failure to regularly and accurately record your daily hours worked is a violation of
policy. Fraudulent use of any timekeeping system or other means to track time such as time sheets or
exception sheets will result in immediate termination of employment.

If an employee uses a call-in system for timekeeping, the employee must clock in or out at the clock
within the facility. Use of a cell phone to call-in is considered fraudulent usage and is grounds for
dismissal.

New employees will receive instructions on how to punch in and out of the timekeeping system, as well as
instructions on their responsibilities in ensuring accurate recording of time each day.

If you forget or are otherwise unable to punch in or out, you are responsible for immediately notifying your
Supervisor and submitting an exception form for review and approval by no later than the start of the next
shift you work. Repeated failure to clock in or out will result in disciplinary action.

Wage Garnishments
MHM honors all federal, state, and local taxing authorities, as well as court wage orders. Garnishments
are made in accordance with applicable law, until such time as the court or tax authority releases the
wage withholding order. It is strongly recommended that private arrangements for the satisfaction of an
employee’s personal financial obligations be made with creditors prior to the need for the Company to
become involved with an individual’s financial affairs.

Overtime
Non-exempt employees will receive one-and-one-half times (1+1/2) their average weekly rate of pay for
hours worked in excess of forty (40) hours in a work week (unless State law dictates otherwise). MHM
defines a work week as 12:01 a.m. Sunday, until 12:00 midnight the following Saturday. On each pay
date, please verify all pay details immediately to ensure that you have been paid correctly for all regular
and overtime hours worked each week. If there is an error, you are responsible to notify your Supervisor
immediately.

All overtime must be approved by your Supervisor or Manager in advance of working the overtime.
Employees are prohibited from performing work that is not reported on the employee’s time card or
electronic time record and doing so may result in termination.

Paid time off will not be considered “hours worked” when determining eligibility for overtime pay. Paid
time off includes but is not limited to holiday pay, any paid leave, or bereavement leave.

Meals and Rest Periods
Individual state laws differ regarding length and payment for meal and rest breaks. Please refer to the
Meal and Rest Period Policy for your Program for specifics. These policies can be obtained from the HR
Department.

Business Expenses
MHM recognizes the occasional need for employees to incur costs on behalf of the Company in order to
support business operations. All eligible expenses must be submitted to Accounts Payable within 90
days of the incurred expense or will be ineligible for reimbursement. For specifics, please see the Travel
Policy.

Section V. Benefits
MHM believes that your paycheck is only part of your total compensation package, and therefore provides
its employees with additional benefits described below. This Handbook contains a very general
description of these employee benefits, which is not intended to, and does not provide you with all the
details of these benefits. This Handbook does not change or otherwise interpret the terms of the official
CONFIDENTIAL                                         15


                                                                                         MHMHP 000103
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 21 of 43 PageID #: 887
                                MHM Employee Handbook & Code of Business Conduct
plan documents where applicable (e.g., the plan documents governing our health and welfare benefits).
Your rights can be determined only by referring to the full text of the official plan documents, which are
available for your examination from the Benefits Department. To the extent that any of the information
contained in this Handbook is inconsistent with the official plan documents, the provisions of the official
plan documents as determined by the Plan Administrator will govern in all cases.

Nothing contained in the benefit plans described herein shall be held or construed to create a promise of
employment or future benefits, or a binding contract between the Company and its employees, retirees or
their dependents, for benefits or for any other purpose. All employees shall remain subject to discharge
or discipline to the same extent as if these plans had not been put into effect.

The Company reserves the right, in its sole and absolute discretion, to amend, modify or terminate, in
whole or in part, any or all of the provisions of the benefit plans described herein. Further, the Company
reserves the exclusive right, power and authority, in its sole and absolute discretion, to administer, apply
and interpret the benefit plans described herein, and to decide all matters arising in connection with the
operation or administration of such plans.

Full and part-time employees may be eligible for the following benefits:

Full-time employees (30+ hours)                                      Part-time employees (20-29 hours)
Medical, Dental and Vision Insurance                                 Paid Holidays
Group Term Life/AD&D                                                 Paid Days Off (PDO)
Supplemental Life Insurance                                          Employee Assistance Plan
Disability Insurance                                                 401(k) Retirement Plan
Flexible Spending Accounts                                           Bereavement Leave
Employee Assistance Plan                                             Jury Duty Leave
Workers’ Compensation                                                Workers’ Compensation
401(k) Retirement Plan                                               Malpractice Insurance
Professional Development Reimbursements
Paid Holidays                                                        Part-time employees (1-19 hours)
Paid Days Off (PDO)                                                  401(k) Retirement Plan
Jury Duty Leave                                                      Worker’s Compensation
Bereavement Leave                                                    Malpractice Insurance
Voluntary Benefit Options
Malpractice Insurance                                                Per Diem employees
                                                                     Malpractice Insurance
                                                                     Workers’ Compensation

Medical, Dental, and Vision Insurance
Full-time employees (30+ hours per week) are eligible for Company medical, dental and vision insurance
programs on the first of the month following their date of hire, OR, the first of the month if the hire date is
on the first, OR, the first of the month following the date an employee becomes full-time.

Employees will receive detailed benefit information and enrollment instructions from the Benefits
Department prior to their eligibility date, as well as during the annual Open Enrollment period. Any
questions should be directed to the Benefits Department.

Enrollment occurs when the Enrollment Form and any supporting documentation (such as a beneficiary
designation) is received by the Benefits Department. If enrollment material is not received in the initial 30-
day period following date of eligibility, the Internal Revenue Code prevents enrollment or any changes to
                                                                                          st
elected benefits until the next Open Enrollment period (for an effective date of January 1 of the following
year) unless there is a qualifying event or change in life circumstances. Events that meet the definition of
a qualifying event include the birth/adoption of a child, marriage, divorce, or employment changes. There
is a 30-day period from the date of the event in which to change your benefits participation if a qualifying
event occurs. Any such changes in benefits must be consistent with the change in family status.

Employees may elect coverage for themselves and eligible dependents. Eligible dependents include:
   • A legal spouse, as evidenced by a legal marriage consummated by a solemnized ceremony as
      defined by state law.



CONFIDENTIAL                                            16


                                                                                             MHMHP 000104
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 22 of 43 PageID #: 888
                               MHM Employee Handbook & Code of Business Conduct
    •   Dependent children up to the age of 26 or any unmarried children who cannot support
        themselves because of mental retardation, mental illness, or physical incapacity that began prior
        to the child reaching the age limit.
    •   Same sex domestic partner, as evidenced by a signed Domestic Partnership Declaration.

Costs
The Company and employees share the cost of the coverage under these plans. Because these plans
meet the specifications of a Section 125 plan under the Internal Revenue Code (a “Cafeteria” plan)
employee contributions may be made in pre-tax dollars, thus minimizing the impact of the cost on take-
home pay.

Employees who are absent from work due to leave under the Family and Medical Leave Act will be
required to continue to pay their share of the cost of any health benefit plans in which they participate as if
they were actively at work in order to maintain continued coverage during the leave.

Employees who are absent from work on a personal leave of absence which continues for more than
thirty (30) days, or who are absent from work due to family or medical reasons which extend beyond the
time permitted under the Family and Medical Leave Act, will be required to pay their share of the cost of
any health benefit plans in which they participate as if they were actively at work in order to maintain
continued coverage during the leave. If an employee fails to make timely payment of regular deductions,
coverage will be terminated according to plan specifications.

COBRA Benefits
The Consolidated Omnibus Reconciliation Act (COBRA), as amended, may allow employees and their
dependents who are covered by the MHM health insurance programs to temporarily continue that
coverage following certain qualifying events (such as termination of employment), when health coverage
would otherwise end. COBRA continuation rights are described in greater detail in Appendix B and in the
separate information you receive when you initially enroll in a health insurance plan and when this
coverage is offered to you following loss of eligibility. If you need additional information, please contact
the Benefits Department.

Health Insurance Portability and Accountability Act (HIPAA)
The Health Insurance Portability and Accountability Act of 1996 (HIPAA), as amended is another law that
has provisions that may affect decisions you make about continuing to participate in a health plan after
eligibility would otherwise end. Please refer to Appendix C in this Handbook for additional information
regarding your rights to privacy. Offer of extended coverage under COBRA and certification of prior
coverage under HIPAA will be provided by letter mailed to the employee’s last address on file with MHM.
This will be provided directly from the insurance carrier approximately 3 to 4 weeks after the effective date
of the end of coverage.

401(k) Retirement Savings Plan
All full and part-time employees who are at least 21 years of age are eligible to participate immediately in
MHM’s 401(k) Savings Plan. PRN employees are not eligible to participate. Employee contributions are
made on a pre-tax basis. Employees can make changes to their deferral or fund selection at any time.
MHM provides a Company match beginning the first day of the month following six (6) months of
employment. All employer matching contributions are immediately vested. Time in a PRN position is not
counted toward the six (6) months. You may contact the Benefits Department for a full description of
MHM’s 401(k) Savings Plan.

The Company may amend, modify, change, or decide to terminate its 401(k) Savings Plan at any time.
You will receive communication from the Company if the plan is amended, modified, changed or
terminated.

Social Security and Medicare
You are covered under the provisions of the Federal Insurance Contribution Act (FICA). FICA deductions
consist of both Social Security and Medicare tax. These benefits are often very significant to you and your
family in preparing for the future. The amount of deduction from your wages is matched by MHM and
credited toward your Social Security benefits. If you have questions, contact either the Human Resources
Business Partner in your region or your local Social Security office for further details.



CONFIDENTIAL                                           17


                                                                                           MHMHP 000105
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 23 of 43 PageID #: 889
                              MHM Employee Handbook & Code of Business Conduct
Unemployment Insurance
You are covered by State and Federal unemployment insurance. You may be entitled to this benefit if you
become unemployed through no fault of your own.

Medical Malpractice Insurance
MHM carries Professional Liability Insurance, also called Malpractice Coverage, for the protection of the
Company as well as the individual medical providers. The policy covers all employees for their lawful,
professional services provided on behalf of MHM within the scope of their individual licensure. When an
employee leaves MHM, coverage will still apply for those services provided during the course of their
employment. For more information, contact the Human Resources Department.

Employee Referral Program
MHM realizes that the best recruiters of new employees can be current employees. Therefore, employees
who recommend candidates who are hired may be eligible for monetary awards based on their position
and the position their referral is hired for. Please contact the Recruiting Department for the latest
program details.

Section VI. Time Off
Holidays
Full-time employees who are regularly scheduled 30+ hours a week are eligible for holiday pay. In
addition, part-time employees scheduled to work 20-29 hours are eligible for prorated holiday pay.
Holidays recognized by MHM vary by contract and are published at the end of each year for the following
year. Please see your Regional Office for a list of observed holidays.

Generally speaking, when the date of the holiday falls on a Saturday, MHM will observe the holiday on
the preceding Friday. When the holiday falls on a Sunday, MHM will observe the holiday on the following
Monday. MHM employees working at facilities will observe the above holidays consistent with the days
the client’s employees observe holidays. If an employee has paid leave scheduled during a company-
recognized holiday, paid leave will not be charged to you for the holiday.

Hours worked on a holiday that are not approved by the Program Manager will be paid at a regular rate
unless it constitutes overtime or state law dictates otherwise. Unapproved work on a holiday may result in
disciplinary action.

Employees eligible for holiday pay must work, or be on planned and pre-approved time off the last
scheduled day before the holiday, and their first scheduled day after the holiday, in order to receive
holiday pay.

If a holiday falls on a day an eligible employee is regularly scheduled to work and the employee does
work a full shift on the holiday, the employee should work with their Supervisor and observe the holiday
within the next thirty (30) days. Failure to use “day off” within the following 30 calendar-day period will
result in its forfeiture.

Chart A: Holiday pay for employees not working on a holiday will be as follows:

                    Employee Status                                        Holiday pay
      FT (30+ hours/week) Exempt/Non-exempt               1 day not to exceed 8 hours
      PT (20-29 hours/week) Exempt/Non-exempt             1 day not to exceed 4 hours
      PT (< 20 hours/week) Exempt/Non-exempt              No holiday pay
      Per Diem (PRN)                                      No holiday pay




CONFIDENTIAL                                         18


                                                                                         MHMHP 000106
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 24 of 43 PageID #: 890
                               MHM Employee Handbook & Code of Business Conduct
Chart B: Holiday pay for working on an MHM recognized holiday will be as follows:

                     Employee Status                         Rate of Pay for Working the Holiday
       FT (30+ hours/week) Exempt                          Regular
       FT (30+ hours/week) Non-exempt                      One and one-half
       PT (20-29 hours/week) Exempt                        Regular
       PT (20-29 hours/week) Non-exempt                    One and one-half

Holidays are not paid to employees on FMLA or a personal LOA.

Paid Days Off
Full-time employees and part-time employees that regularly work twenty (20) hours or more per week are
eligible for the Company’s paid leave benefit. Employment in a PRN role does count toward accrual
seniority if the employee later becomes full or part-time. For specifics on the paid leave benefit applicable
to your employment, please contact the HR Department.

You will begin accruing paid leave on your first day of employment. However, you will not be eligible to
take any leave until you have completed ninety (90) calendar days of service unless prior approval of the
Program Manager.

Paid leave should be requested and approved by your Supervisor or designee at least two (2) weeks in
advance in order to be considered approved leave. The Company reserves the right to deny requests for
paid leave based on the needs of the business.

Unplanned leave may be used for unexpected personal illness, family illness, and family emergencies.
Your Supervisor should be notified as soon as possible of your request of unscheduled leave, but in no
event should notification be any later than one (1) hour before your scheduled starting time or as required
by your work location. You must also submit a Leave Request Form to your Supervisor immediately upon
returning to work or by the end of the pay period, whichever comes first.

Non-exempt employees should be aware that their available leave balance will be used to cover any
unplanned absence from a full scheduled work day. Exempt employees should be aware that their
available leave will be charged in increments of one hour to cover any unplanned absence from a
scheduled work day.

Paid Days Off will not accrue while an employee is on any form of Leave of Absence, such as Family
Medical Leave, extended Jury Duty, approved Personal Leave (to include leave on STD), Military Leave,
or Workers’ Compensation Leave.

Jury Duty
Full-time and part-time (20-29 hours/week) employees who are called for jury duty and submit proof of
attendance will be compensated for only the days spent in service as a juror (“Jury Duty Pay”). In the
event you receive notice to report for jury duty, please notify your Supervisor immediately so that
arrangements can be made to have your duties covered until you return to work. Jury Duty Pay will only
be paid if the jury service is on day or days that you would have otherwise been scheduled to work, and
for the number of hours that you would have been scheduled. The Company will pay your full regular
straight time earnings and you will endorse over to the Company your jury pay check from the
government unless otherwise prohibited by state law. Time spent on jury duty will be counted as regular
working time for all purposes except overtime. The employee must return to work for any reasonable time
the court is closed during normal work hours. In many systems, an employee is asked to call into the
court system the night before to confirm if attendance is required. If an employee is not utilized, the
employee is expected to come into work as scheduled.

The maximum amount of Jury Duty Pay will be ten (10) days in any calendar year or as required by
federal or state law.

Bereavement Leave
Full-time and part-time (20-29 hours/week) employees who suffer the loss of a spouse, same-sex
domestic partner, children or step-children, parents or step-parents, siblings, grandparent, grandchild,

CONFIDENTIAL                                          19


                                                                                          MHMHP 000107
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 25 of 43 PageID #: 891
                               MHM Employee Handbook & Code of Business Conduct
current mother/father-in-law, current grandparent-in-law, current son/daughter-in-law, and current
brother/sister-in-law will be allowed up to three (3) consecutive work days off with pay to attend the
memorial service. This time off must be used within two (2) weeks of the death. Bereavement Leave pay
will be calculated on an employee’s regular work schedule not to exceed eight hours per day. Employees
may be required to provide appropriate documentation to support the bereavement request.

Employees may be granted extended Bereavement Leave beyond the paid company leave days on a
case-by-case basis and will be required to use available accrued leave benefits.

Military Leave
If you join a branch of the Armed Forces of the United States or you are a member of a reserve
component of the U.S. Armed Forces or the National Guard, you may be entitled to take a leave of
absence under the Uniformed Services Employment and Re-employment Rights Act of 1994 (USERRA),
which provides enhanced leave rights and job protection for employees absent for military duty.
USERRA prohibits discrimination in employment and retaliation against any person who was, is, or
applies to be, a member of a uniformed service, or who performs or has any obligation to perform service
in a uniformed service.

While on leave, you may use accrued leave but are not required to do so. At the conclusion of the leave,
you will generally have the right to return to the same position held prior to the leave or to a position with
equivalent seniority, pay and benefits. You are requested to notify your Supervisor as soon as you are
aware of the military obligation. For further details concerning USERRA, or for any questions regarding
the Company’s military leave policy, applicable state and federal laws and continuation of benefits,
contact your HR Business Partner.

Voting
MHM encourages employees to complete this privilege during non-work hours. If it is not possible for an
employee to perform this function before or after work, the Company may approve leave for the purpose
of voting if requested in advance to their Supervisor. Such leave should be scheduled at the beginning or
end of the work day and the amount of leave approved is at the discretion of the Program Manager.

Employees will be allowed time to vote and be paid for such time if required by the applicable state law.

Family and Medical Leave Act (FMLA) Policy
MHM grants unpaid leave for periods of absence for reasons covered by federal or state Family and
Medical Leave Act (FMLA) in accordance with the terms of the Company’s FMLA Policy.

Leaves of absence under FMLA are available only to employees who have been on the Company payroll
for a period of 12 months AND who have worked or been paid for at least 1250 hours in the 12 months
preceding the request for leave.

An eligible employee may take up to a maximum of 12 weeks of leave in a “rolling year” under the
provisions of this policy.

During approved FMLA leave for an employee’s own serious health condition or to care for a seriously ill
family member, any accrued PDO must be exhausted before incurring leave without pay. To request
FMLA leave, contact the Corporate Human Resources Department.

Military FMLA
Appropriate military leaves of absence will be granted by the Company under state and federal law. To
be eligible for military FMLA leave, you must submit documentation confirming your need for leave to your
Regional Office as soon as possible after you receive your orders. Upon your return, you will be entitled
to reinstatement and benefits in accordance with federal and state laws. During the leave period, benefits
will cease to accrue except as provided for by applicable federal and state laws.

During approved Military FMLA leave any accrued paid leave must be exhausted before incurring leave
without pay.




CONFIDENTIAL                                          20


                                                                                           MHMHP 000108
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 26 of 43 PageID #: 892
                              MHM Employee Handbook & Code of Business Conduct
Service Member Family and Medical Leave
The Federal Family and Medical Leave Act (FMLA) now entitles eligible employees to take leave for a
covered family member’s service in the Armed Forces (“Service Member FMLA”). This policy
supplements our FMLA policy and provides general notice on employee’s rights to such leave. Except as
mentioned below, an employee’s rights and obligations to Service member FMLA Leave are governed by
our existing FMLA policy.

During approved Service Member Family and Medical Leave any accrued paid leave must be exhausted
before incurring leave without pay.

Leave Entitlement
Service Member FMLA provides eligible employees unpaid leave for any one, or for a combination, of the
following reasons:
     • A “qualifying exigency” arising out of a covered family member’s active duty or call to active duty
         in the Armed Forces in support of a contingency plan; and/or
     • To care for a covered family member who has incurred an injury or illness in the line of duty while
         on active duty in the Armed Forces provided that such injury or illness may render the family
         member medically unfit to perform duties of the member’s office, grade, rank or rating.

Duration of Service Member FMLA
When Leave Is Due To a “Qualifying Exigency”: An eligible employee may take up to 12 work weeks of
leave during any 12-month period.

When Leave Is To Care for an Injured or Ill Service Member: An eligible employee may take up to 26
work weeks of leave during a single 12-month period to care for the service member. Leave to care for
an injured or ill service member, when combined with other FMLA-qualifying leave, may not exceed 26
weeks in a single 12-month period.

Service Member FMLA runs concurrent with other leave entitlements provided under federal, state and
local law.

Leave Under State Military Leave Laws
A growing number of states provide leave for family members of service members. The entitlements for
such leave differ from state to state. Our policy is to comply with such laws in any circumstances where
they apply to employees of our Company.

Leave of Absence
Full-time and part-time employees of MHM who have completed 90 days of service and who are not
otherwise eligible for FMLA may request a Personal Leave Of Absence (LOA).
A LOA can be requested for personal or medical reasons and approval is at the sole discretion of the
Company. LOAs are not job protected and are generally unpaid unless the employee has accrued paid
leave.
1.       Paid leave will not accrue while out on an approved LOA. An employee must use available leave
         benefit during a LOA. If no leave balance is available, or when leave is exhausted, then the
         remainder of the LOA will be unpaid. Leave accrual will begin to accrue after the employee
         returns and works a full pay period.
2.       If the employee is on a personal LOA (non-FMLA) for more than 30 days, benefits will terminate
         the last day of the month following 30 days. The employee and their dependents will be eligible to
         enroll in COBRA benefits and may re-enroll into benefits once returned to full-time, active status.
         The employee is responsible for the employee portion of benefit premiums while on LOA status.
3.       If an employee fails to return to work at the end of a LOA, they will be deemed to have resigned
         and their employment will be terminated.
4.       Any LOA requires the prior request and approval of the Program Manager for program staff and
         the Department Head for corporate staff. Leave that starts prior to such approval will be
         considered unplanned.
5.       Employees who are out on an unplanned absence for more than five business days will be put in
         LOA status if the Supervisor determines they will continue employment with MHM and will not
         accrue leave benefits until returned to active status. Employees are expected to submit
         documentation for any unplanned absence of more than five days to the program prior to his/her
         return to work.


CONFIDENTIAL                                         21


                                                                                         MHMHP 000109
     Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 27 of 43 PageID #: 893
                               MHM Employee Handbook & Code of Business Conduct
6.       Employees who are out for any medical related LOA will be expected to submit a Return to Work
         form prior to return in order to show they are physically able to complete all job responsibilities.

Volunteerism for Relief or Emergency Activities
MHM recognizes its responsibility as a good corporate citizen to help people in need during difficult times.
We encourage our employees to become involved in their communities by lending their voluntary support
to programs that positively impact individuals in times of crisis.

Through this policy, MHM supports volunteer activities and programs that are targeted at
state/national/international relief programs or projects of a similar nature. This program is available to
full-time and part-time MHM employees who serve in volunteer programs that service humanitarian or
crisis situations and are approved by the Human Resources Department.

Employees are to contact their HR Business Partner to obtain more information and details of the
approval process.

Section VII. Development
Transfers
MHM’s policy is to review for approval, on an individual basis, an employee’s request to transfer to a
same or similar job position at a different Program location. All transfers will be contingent upon:
1.   Employee must have held the same current position for a minimum of six (6) months.
2.   The availability of an open position at the location requested.
3.   The employee’s ability to meet the minimum job qualifications coupled with demonstrated
     satisfactory past performance.
4.   Both the current and prospective Program Managers must mutually agree to the transfer.

The employee will retain their original Company service date (date of hire) and all accrued unused paid
leave hours will be transferred to the new Program. The employee will bear all costs relating to their
transfer unless otherwise approved in advance by the prospective Program Manager.

Promotion/Demotion
A promotion is defined as a move from one position to another that is assigned a higher level of
responsibility, authority and/ or pay. It shall be the policy of MHM to seek qualified applicants for vacant
positions, giving consideration to promoting from among those already employed by the Company.

A demotion is defined as a move into a position with reduced level of responsibility, authority and/or pay.
An employee can voluntarily request a demotion, but the Company is under no obligation to grant this
request.

A Supervisor's recommendation to promote or demote an employee shall be reviewed by and is subject
to the approval of the applicable Department Director or Program Manager. All employees who are
promoted shall begin a new Introductory Period beginning the first day in the new position. This new
Introductory Period is subject to the same guidelines set forth in the “Introductory Period” in this
Handbook.

Career/Professional Development and Continuing Education
MHM takes pride in providing the resources, tools, and an environment where learning is encouraged and
promoted for all employees throughout the organization. Our mission is to provide just-in-time and well-
defined learning experiences, operational training, and career development unleashing opportunity for
employees to achieve their professional goals, improve performance, and provide leadership and service
to others.

All full-time employees, who have completed sixty (60) days of continuous employment with MHM, are
eligible for a pre-approved stipend towards the reimbursement of some of the costs of continuing
education, career, and professional development courses or seminars outside of the MHM offerings.
Courses, seminars, and/or conferences that are required to maintain or acquire licensing are included
under this policy. The maximum financial stipend and paid days off per calendar year vary depending
upon an employee’s position.


CONFIDENTIAL                                          22


                                                                                          MHMHP 000110
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 28 of 43 PageID #: 894
                              MHM Employee Handbook & Code of Business Conduct
The ability to offer our employees such benefits furthers our vision of creating a culture of life-long
learning and development, fostering greater accountability, retention, and a strong customer-focused
workforce, along with distinguishing ourselves as an industry leader.

Employees who voluntarily terminate employment or are terminated as the result of gross misconduct
within one year of receiving the reimbursement will be required to repay MHM for the full amount of the
reimbursement received.

Section VIII. Safety and Health
Employee Safety
MHM is committed to ensuring the safety and health of all employees and recognizes the need to comply
with regulations governing injury and accident prevention and employee safety. Maintaining a safe work
environment, however, requires the continuous cooperation of all employees. MHM strongly encourages
you to communicate with your Supervisor regarding any safety issues.

MHM will maintain safety and health practices consistent with the needs of our industry. If you are ever in
doubt about how to safely perform a job, it is your responsibility to ask your Supervisor for assistance.
Any suspected unsafe conditions and all injuries that occur on the job must be reported immediately.
Compliance with these safety rules is considered a condition of employment. Therefore, it is a
requirement that each Supervisor make the safety of employees an integral part of their regular
management functions. It is the responsibility of each employee to accept and follow established safety
regulations and procedures.

Reporting Safety Issues
All accidents, injuries, potential safety hazards, safety suggestions and health and safety related issues
must be reported immediately to your Supervisor. If you are injured on the job, you should contact your
immediate Supervisor. If an injury does not require medical attention, a First Injury Report must still be
completed in case medical treatment is later needed and to ensure that any existing safety hazards are
corrected. All First Injury Reports must be submitted within 48 hours of the incident.

The Occupational Safety and Health Administration (OSHA) requires that we keep records of all illnesses
and accidents that occur during the workday. State Workers' Compensation Act also requires that you
report any workplace illness or injury, no matter how slight. If you fail to report an injury, you may
jeopardize your right to collect workers' compensation payments as well as health benefits. OSHA also
provides for your right to know about any health hazards which might be present on the job. Should you
have any questions or concerns, contact the HR Business Partner in your region or the Corporate Human
Resources Department.

Be Health and Safety Conscious
MHM is vitally interested in the health and safety of each employee, and we will make every effort to
comply with the law in all respects. However, this is your responsibility too. Observe and obey all safety
rules, refrain from using your cell phone while driving, and report any unsafe conditions to your
Supervisor. Any on-the-job or work-related injury must also be reported immediately to your Supervisor.

MHM understands that exposure to communicable diseases may occur in any setting. We support our
employees in their right to private medical care. Currently, CDC immunization guidelines suggest
vaccination for the following communicable diseases, Tdap (tetanus, diphtheria, pertussis), MMR
(mumps, measles, rubella) and Varicella (chickenpox). We encourage our employees to discuss the
need for these vaccinations with their primary care physicians. In the event that an occupational
exposure occurs, you will be required to provide MHM proof of either vaccination or immunity (lab
confirmation), or you may be subject to vaccination or furlough based upon Public Health Department
guidance at the time.

MHM has developed an Exposure Control Plan to comply with the OSHA Bloodborne Pathogen
Standards and/or applicable state standards. The purpose of the Exposure Control Plan is to eliminate or
minimize occupational exposure to bloodborne pathogens for MHM healthcare staff determined to be “at
risk” for exposure. Specific job classifications were identified as “at risk” due to the potential for these
employees to:
     • Interact with uncooperative, agitated and/or combative inmates;

CONFIDENTIAL                                         23


                                                                                         MHMHP 000111
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 29 of 43 PageID #: 895
                                MHM Employee Handbook & Code of Business Conduct
    •   Provide direct inmate healthcare; and/or
    •   Be involved with the handling of contaminated materials.

Please see the Infection Control Plan for full details.

MHM will offer, at no cost to the employee, the Hepatitis B vaccination series and follow-up titer testing
within ten (10) days of hire; appropriate personal protective equipment; hand wash and cleaning supplies;
safety needles and other available sharps safety equipment.

Remember also that MHM reserves the right, at its discretion, to require current employees to submit to
medical or physical examinations or tests at any time as a condition of continued employment. Such
examinations are with the purpose of ensuring the employee is fit for duty and include but are not
necessarily limited to blood, urine, or breath tests for the presence of alcohol, drugs or other abnormal
substances. Except when otherwise specifically allowed by MHM these examinations will be performed
by a health care practitioner designated by MHM. MHM assumes no responsibility for advising you of the
results of such exams, and any information obtained through such exams may be retained by MHM and
is exclusively MHM’s property. Your submission to and cooperation in such examinations or tests is a
condition of your continued employment.

Workers’ Compensation
All employees are covered by workers’ compensation insurance, which may compensate an employee for
lost time, medical expenses, and loss of life or dismemberment from an injury arising out of or in the
course of work in accordance with federal and state law. Employees must report any accident or injury
immediately to their Supervisor, who will notify the Regional Office or the Corporate Human Resources
Department so that the necessary paperwork may be completed. Failure to report work related
injuries/incidents in accordance with MHM’s procedures may delay or preclude payment of benefits.
Employees should NOT file Workers’ Compensation claims with the Department of Corrections or with the
State, but rather with MHM as described above.

If an employee loses time from work due to a worker’s compensation injury, all necessary FMLA
paperwork will be sent to the employee, if applicable. Workers’ Compensation and FMLA will run
concurrently. For an extended leave due to a Workers’ Compensation qualified injury, the employee may
have to use accrued PDO or use LWOP to satisfy state waiting periods for benefits.

Workplace Violence Prevention
MHM does not tolerate any acts or threats of violence. This applies to violent or threatening conduct of
any kind, whether it is directed against an employee, client, vendor, or outside party and whether it occurs
on MHM’s or Client’s property, at a Company-sponsored event, or under other circumstances that may
negatively affect our ability to continue operations.

Although not inclusive, the following behaviors may be classified as acts or threats of violence for
purposes of disciplinary action:
    • Threatening behavior or acts of violence.
    • Use of obscene, abusive or threatening language or gestures.
    • Behavior that creates a reasonable fear of injury to another person, or subjects another person to
       emotional distress.
    • Intentionally damaging MHM’s or Client’s property, or property of a co-worker, client, vendor or
       other outside party.
    • Bringing firearms or other weapons onto MHM’s or Client’s property.

Violent conduct is unacceptable behavior, and anyone who is found to have engaged in such conduct will
be appropriately disciplined, up to and including termination of employment.           In appropriate
circumstances, MHM may seek criminal prosecution or cooperate with law enforcement authorities.

Procedures for Reporting a Threat
All potentially dangerous situations including threats by co-workers should be reported immediately to
your Supervisor and to the HR Business Partner in your region. Reports of threats may be made
anonymously. All reports will be promptly investigated. No employee will be subject to retaliation,
intimidation or discipline as a result of reporting a threat in good faith under this policy.


CONFIDENTIAL                                              24


                                                                                         MHMHP 000112
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 30 of 43 PageID #: 896
                               MHM Employee Handbook & Code of Business Conduct
If an investigation confirms that a threat of a violent act or violence itself has occurred, MHM will take
appropriate corrective action with regard to the offending employee. If you are the recipient of a threat
made by an outside party, please follow the steps detailed in this section. It is important for MHM to be
aware of any potential danger in our workplace. If you feel you are in imminent threat of danger, call 911.

Section IX: Code of Business Conduct

Note from the Chairman and CEO: Mike Pinkert

Over the past 30 years, we have built relationships of trust among ourselves and with our clients, and
much of our success can be directly attributed to our employees and our integrity. They are vital to our
continued success.

Meeting competitive challenges and embracing opportunities places tremendous pressure on employees
at every level of our Company. Our business, which demands strict adherence to rules and laws, is being
made more complex by our desire to continue providing patients, customers, and clients with ever-
increasing levels of quality and performance. However, this pressure to succeed can never be an excuse
for taking shortcuts that would compromise our integrity. Those with whom we do business expect and
deserve nothing less than the highest level of ethical business practices from MHM and each employee of
the Company.

I am personally committed to ensuring that MHM as a Company and all of us as employees are firmly
rooted in this Code of Business Conduct, which serves as both a statement of our values and ethics and
as a guide to day-to-day business practices. The Code provides the tools necessary to help us do the
right thing when presented with difficult choices.

I expect a high level of ethics and integrity from every employee at every level, every day. All of us must
set high standards of excellence for ourselves and our fellow employees and never compromise those
standards.

I personally assure you that if you are aware of violations of the Code, you will not suffer reprisals of any
kind for reporting those violations in good faith. This is my commitment to you, and it has the full support
of our Board of Directors and Senior Management Team.

This Code explains what is expected of each of us. While it cannot address every potential situation that
we may encounter, it does serve as a valuable guide for “choosing the right path.” Our dedication to
working in compliance with the Code of Business Conduct will help MHM maintain its leadership position.
With your help, we will continue to provide our patients, customers, and clients with the highest levels of
quality and performance while adhering to uncompromising standards of business ethics and integrity.

THE CODE
We have made a commitment to perform our business in an ethical, legal, and responsible manner in full
compliance with all applicable laws, regulations, and guidelines, as well as our own policies and
procedures. To assist in meeting these objectives, we have developed this Code of Business Conduct
(Code) as written guidance on what is expected of everyone in our work environment.

The Code must be observed by all employees and affected parties, including anyone engaged in our
work environment or acting on behalf of the organization. No one, regardless of position, will be allowed
to compromise adherence to the Code, regulations, business standards, policies, or procedures. Failure
in compliance can result in serious damage to our standing in the community, legal action against MHM
or individual employees, and in employee disciplinary action up to and including termination at the sole
discretion of MHM.

If you have any questions about this Code or about any of our policies or practices, you should raise the
questions with a member of management, the HR Business Partner in your region or a senior member of
the Corporate Human Resources team. Supervisors and managers have been charged with a special
obligation to be available and responsive to employees when questions arise about adherence to the
Code. If you are not satisfied with the response received from the management staff concerning
applications of the Code, policies, or procedures, you are invited to continue raising your concerns to the
highest level of management.

CONFIDENTIAL                                          25


                                                                                         MHMHP 000113
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 31 of 43 PageID #: 897
                               MHM Employee Handbook & Code of Business Conduct
Further, the Code is intended to ensure that we meet our compliance goals in today’s highly regulated
business environment. It is designed to provide general guidance and does not replace our policies and
procedures. If there is no specific policy, the standard set forth in the Code becomes the policy. If a policy
and a standard conflict, the standard becomes the policy. The Code is a “living document,” which will be
updated periodically to respond to changing conditions. Thus, MHM reserves the right to modify the Code
at any time.

While it is impossible to define in complete detail all conduct expected of employees, the Code of
Business Conduct has been adopted as a set of principles to guide you in your conduct in the workplace.
A list of some “common sense” requirements for employees has been included. You should know that the
list below is not intended to be all inclusive and does not preclude MHM from imposing discipline,
including termination, for reasons other than as listed or described below. In addition to the principles and
examples listed, other requirements have been explained more fully in various parts of this Handbook. In
general, conduct on or off the job that adversely affects MHM or unduly interferes with our operations
must be met with corrective action.

It is our goal to fulfill the obligations of the Code, to observe the laws and public policies affecting our
business and to deal fairly with our valued clients, employees, vendors, and third parties. The Code is
designed to alert you to the types of conduct expected of you in the workplace. Being aware of these
areas should enable you to identify and report potential problems to management so that these matters
may be properly assessed and resolved.

Quality of Service
We shall:
   • Employ only properly licensed and credentialed professionals with the proper experience and
        expertise to carry out their duties.
   • Identify individual patient or client needs and requirements and take actions reasonably
        necessary to provide high-quality services.
   • Treat everyone with dignity, respect, and compassion.
   • Not discriminate against anyone with whom we deal on the basis of race, color, religion, gender,
        age, disability, sexual orientation, or other areas protected by federal, state or local law.
   • Communicate in an open and honest manner with patients or clients.
   • Maintain the confidentiality of protected patient or client information in keeping with all laws and
        professional standards.
   • Maintain high quality standards by performing improvement activities such as participation in the
        MHM Continuous Quality Improvement (CQI) program (peer review; chart reviews; membership
        on the CQI committee) and modification of clinical practices based on CQI recommendations as
        appropriate.

Compliance with Laws and Regulations
We shall:
   • Conduct our business ethically and competently and in compliance with all applicable laws and
       regulations.
   • Promptly report to your program manager or the Human Resources department whenever there
       is a concern or a possible violation of the Code, law, regulation, or policy has occurred.
   • Not tolerate any retaliation or other negative action against anyone who reports a concern or
       suspected violation in good faith.
   • Expect all employees, regardless of position, to be familiar with applicable laws, regulations, and
       policies governing their areas of responsibilities.
   • Not provide money or anything of value in order to influence the referral of business payable by a
       government program.
   • Ensure that all records, reports, statements, communications, and representations are accurate,
       complete, and truthful and comply with applicable laws and regulations.
   • Maintain a high level of integrity in business conduct and avoid any conduct that could reasonably
       be expected to reflect adversely upon our integrity.
   • Not pursue business opportunities that require unethical or illegal activity, or are in conflict with
       MHM’s business interests.
   • Ensure that all financial reports or other information is filed timely, accurately, and in conformance
       with the applicable laws and regulations.


CONFIDENTIAL                                          26


                                                                                          MHMHP 000114
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 32 of 43 PageID #: 898
                              MHM Employee Handbook & Code of Business Conduct
    •   Maintain all business data, records, and reports completely, accurately, and truthfully. All
        accounting books and records shall be maintained according to generally accepted accounting
        principles (GAAP), established accounting policies, and internal control procedures.
    •   Report any violations or suspected violations of law, regulations, or policy, including this Code to
        your Program Manager or the Human Resources department.

Billing and Coding Integrity
We shall:
     • Be accurate and truthful in billing and not misrepresent charges.
     • Bill only for services that are fully documented.
     • Promptly refund any money received that is not due to us.

Conflicts of Interest
We shall:
   • Perform our duties on behalf of MHM without having our loyalty divided or compromised.
   • Refrain from and avoid conflicts or the appearance of impropriety between our private interests
        and our responsibilities in performance of our duties.
   • Maintain unbiased relationships with actual and potential vendors and contractors.
   • Not offer, accept, or provide gifts or favors, such as meals, transportation, or entertainment that
        might be interpreted as a conflict of interest.
   • Not accept a gift that exceeds courtesy value ($50) and never accept cash or cash equivalents as
        gifts from vendors, patients, clients, or customers.
   • Exercise good faith and fair dealing in all transactions that involve our responsibilities to the
        organization.
   • Not misuse our positions as employees for personal gain.
   • Not accept outside employment that conflicts with our positions without making it known to a
        member of the Senior Management as appropriate.
   • Avoid situations that would create an actual or even an appearance of a conflict of interest.
   • Avoid any situations, actions, or activities as employees that may involve the obtaining of an
        improper personal gain or advantage, or an adverse effect upon the interest of MHM.
   • Act solely in the best interest of MHM whenever we are acting as an agent of MHM in our
        dealings with suppliers, patients, clients, or government agencies.
   • Not become involved, directly or indirectly, in outside commercial interests that could improperly
        influence our actions.
   • Not engage in any outside employment that interferes with our ability to adequately perform our
        duties.
   • Not have, directly or indirectly, an interest in any business that does or seeks to do business with
        MHM, or seeks to compete with MHM.
   • Report the possible existence of a conflict of interest for ourselves or any other person.
   • Not take personally for ourselves opportunities that are discovered through the use of corporate
        property, information, or position, or use corporate property, information, or position for personal
        gain.

Health and Safety
We shall:
   • Comply with all safety and health requirements whether established by MHM; federal, state, or
       local laws; or our accrediting organizations.
   • Comply with all applicable environmental laws.
   • Take all reasonable precautions and follow all safety rules and regulations to maintain a safe
       environment for our clients, patients, employees, all personnel, vendors, colleagues, and visitors.
   • Follow all laws and regulations regarding the disposal of medical waste and hazardous material.
   • Promptly report any accidents involving injury to an employee or visitor to an MHM supervisor
       and complete the required paperwork to report same.
   • Promptly report all spills or accidents involving hazardous materials.
   • Not permit the manufacture, sale, possession, distribution, or use of illegal drugs, intoxicants or
       alcohol at work.
   • Comply with the MHM work and safety rules to protect the well being of our employees and
       business.


CONFIDENTIAL                                         27


                                                                                         MHMHP 000115
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 33 of 43 PageID #: 899
                                MHM Employee Handbook & Code of Business Conduct
    •   Exercise good judgment with regard to the environmental aspects of the use of buildings,
        property, laboratory processes, and medical products.
    •   Report any practice or condition that may violate any rule, regulation, or safety standard.

Human Resources
We shall:
   • Strive to provide a work environment for all employees and colleagues free from harassment and
       intimidation.
   • Not tolerate verbal or physical harassment (including sexual harassment).
   • Make all employment, promotion and training decisions without regard to race, color, religion,
       sex, sexual orientation, age, disability, national origin, family status, military veteran status, or any
       other protected class.
   • Assist supervisors as necessary to review and evaluate each employee’s performance
       periodically in an objective, consistent, and uniform manner.
   • Continually strive to build confidence and professionalism in every employee and colleague.
   • Work to maintain open lines of communication so that the views of each employee and colleague
       may be considered and their opinions given proper respect.
   • Show respect and consideration for one another, regardless of status or position.
   • Apply the Code and personnel policies equally to all employees regardless of position in the
       workplace.
   • Provide reasonable opportunities to assist employees to build and maintain professional skills.
   • Maintain a workplace that protects the health and safety of our patients, employees, and
       colleagues.
   • Provide copies of the Code to all employees.
   • Ensure that no one will be required to subordinate his or her reasonable and lawful professional
       standards, judgment, or objectivity to those of any other individual.
   • Not permit any action of retaliation or reprisal due to an employee’s legitimate report of a violation
       of law, regulation, company policy, or the Code.
   • Not tolerate verbal or physical intimidation or threats of violence towards any employee.
   • Conform to the standards of our professions and exercise judgment and objectivity in the
       performance of our duties.
   • Respect every employee’s right to confidentiality of certain employment records, including certain
       health information, as well as the privacy of personal activities outside of business hours

Protection and Use of Information, Property, and Assets
We shall:
   • Correctly use and care for all property and equipment entrusted to us.
   • Protect confidential and proprietary organizational information and not use or reveal such
        information except in the proper performance of duties.
   • Be mindful of what and how we express via e-mail keeping in mind that as a matter of law, the
        Company may from time to time be called upon to turn over electronic communications to law
        enforcement and private litigants who may be suing the Company or who may be engaged in
        third-party litigation
   • Safeguard supplies and assets of the company.
   • Not permit making unauthorized copies of computer software or using unauthorized personal
        software on computer equipment.
   • Not communicate or transfer any information or documents to any unauthorized persons.
   • Safeguard the use and disclosure of protected and proprietary information.
   • Be personally responsible and accountable for the proper expenditure of funds and for the proper
        use of property.
   • Disclose business information only as required in the performance of our job or as expressly
        authorized by a responsible manager.
   • Never use or share “inside information” which is not otherwise available to the general public for
        any manner of direct or indirect personal gain or other improper use.
   • Report any observed misuse of property to management.

Communication and Reporting Process
If you have a question or concern about quality of care or an activity being unethical, illegal, or wrong, use
the following process to ask questions and report concerns. Throughout this process your identity will be

CONFIDENTIAL                                           28


                                                                                            MHMHP 000116
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 34 of 43 PageID #: 900
                               MHM Employee Handbook & Code of Business Conduct
kept confidential to the extent consistent with MHM’s obligation to investigate your concern. When MHM
is properly made aware of a behavior or practice that potentially violates a federal, state or local law, the
Company is obligated to perform a thorough investigation.
     1. Talk to your Program Manager or to the Human Resources Business Partner in your region. They
        are familiar with the laws, regulations, and policies that relate to your work. They will maintain
        your confidentiality, to the extent possible under the law, and work to resolve any issues in a fair
        and unbiased manner.
     2. If you do not receive an adequate response from the first person you speak to, talk to a senior
        member of the Management Team or Corporate Human Resources Department.


Employees who hold professional licenses are obligated to notify MHM’s Clinical Operations Department
whenever the following occurs, regardless of whether the subject of the action relates to the provider’s
work for MHM or instead relates to care given prior to or outside of the provider’s work with MHM: (1) a
complaint or grievance has been filed against the provider’s license; (2) the licensing board has
requested written or oral information from the provider including requests for informal interviews; (3) the
licensing board has set a hearing; or (4) the licensing board has issued a written order, decision,
probationary sanction or has taken any other action that effects the provider’s license. Failure to
immediately report such information to MHM can subject the provider to disciplinary action, up to and
including termination from employment.

Non-Retaliation Policy
No disciplinary action or retaliation will be taken against you when you report “in good faith” a perceived
issue, problem, concern, or violation to HR, your program manager, or the hotline. The “in good faith”
requirement means you actually believe or perceive the information reported to be true. We value and
respect the dignity of the individual. You have the right to be treated fairly and with respect, and the
organization must make sure that you are treated that way.

Responsibility of Employees
All individuals covered by this Code of Business Conduct are expected to follow all laws, regulations, and
MHM policies. Anyone who knows about a violation must report this information. If you do not report a
violation, you may be subject to disciplinary action, even if you were not directly involved. Reporting does
not protect you from disciplinary action regarding your own performance or conduct, but telling the truth
about your own actions will be taken into consideration.

The mandatory reporting requirement described above includes reporting violations of clear policies and
procedures governing another MHM employee’s applicable professional licensure. Any such violations
should be reported to your Program Manager and HR Business Partner. MHM will then gather information
and make a decision whether the matter rises to the level of conduct that requires mandatory reporting to
the violating employee’s licensing board. If so, MHM will provide instructions for such reporting. If not, the
reporting employee may still file a complaint to the licensing board after notification to his/her Program
Manager and HR Business Partner, but the complaint may not be placed on MHM letterhead, utilize the
reporter’s MHM title or otherwise reference or infer that MHM sanctioned the complaint.

Any employee who violates the Code is subject to disciplinary or corrective action ranging from warnings
and reprimands up to and including termination of employment or other service arrangement, and, where
appropriate, the filing of a civil or criminal complaint.

Responsibility of Management
Members of management must demonstrate and promote a commitment to ethical and legal behavior
that is consistent with our values. You have the obligation to ensure that employees under your
supervision:
    • Know about and follow all laws, regulations, and policies related to their duties;
    • Know the procedure for reporting suspected or actual violations; and
    • Encourage others to ask questions and to report actual or suspected violations.

If an employee comes to you with a question regarding compliance with a law, regulation, or policy, you
are responsible for:
     • Taking steps to ensure the employee does not fear or experience retaliation;
     • Maintaining the employee’s confidentiality, whenever possible;
CONFIDENTIAL                                          29


                                                                                          MHMHP 000117
  Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 35 of 43 PageID #: 901
                               MHM Employee Handbook & Code of Business Conduct
    •   Collecting accurate information regarding the employee’s report;
    •   Pursuing the right process so that reports of violations or suspected violations can be further
        investigated; and
    •   Informing the employee that you have followed through on his or her report.

Administration and Enforcement of the Code
This Code has been approved initially by the MHM Board of Directors and thereafter periodically by the
HR Department in collaboration with the MHM General Counsel. The HR Department shall periodically
asses this Code and to approve any amendments.

This Code shall be administered and monitored by MHM’s HR Department. The HR Director with handle
day-to-day compliance matters including;
    • Receiving, reviewing, investigating and resolving concerns and reports on the matters described
        in this Code;
    • Interpreting and providing guidance on the meaning and application of this Code; and
    • Reporting periodically and as matters arise to the General Counsel on the implementation of
        effectiveness of this Code and other compliance matters, and recommending any updates or
        amendments to this Code hat he or she deems necessary or advisable.

The HR Department may seek the advice of the General Counsel as to interpretation of this Code. The
Company shall periodically distribute this Code to all Company employees and management in order to
remind them of this Code and reinforce these principles and standards throughout the Company.

The following are examples of some of the types of conduct that violate one or more of the principles
above and, which may result in disciplinary action, up to and including termination. These examples are
not listed in any given order, and this list is not exhaustive.
     1. Tardiness, absence or early departure, with or without cause not approved in advance by you
         Supervisor, in accordance with applicable law.
     2. Reporting for work or conducting Company business while under the influence of alcohol or
         drugs.
     3. Dishonesty or the misuse or wrongful taking of property or money belonging to the
         Company, co-workers, or others.
     4. Excessive absence from your work area during work time, including visiting other work areas for
         the purpose of socializing or other inattention to duties.
     5. Disobedience or Insubordination.
     6. Recording (in any manner) communication between employees, without the prior knowledge and
         approval of the other parties to the communication.
     7. Failure to produce quality work.
     8. Failure to report an accident or injury on the job.
     9. Willfully making a false statement to your employer or to a client.
     10. Failure to maintain a neat and business like appearance, to wear proper attire at all times befitting
         your position, and to conform with the dress and grooming policies established by MHM and/or its
         clients.
     11. The use of abusive or threatening language, fighting, or threatening bodily injury to anyone in the
         workplace environment.
     12. Failure to follow safety regulations or engaging in “horseplay” while on Company or client
         premises.
     13. Bringing firearms and other weapons (even if the employee holds a valid concealed carry permit),
         alcoholic beverages, drugs, narcotics (except those prescribed by one’s personal physician) or
         any other hazardous objects, substances, or things onto work site/facility or client premises.
     14. Excessive socializing with colleagues and/or vendors during work hours at the Company or client
         premises
     15. Excessive visits of friends and/or relatives during work hours at the Company or client premises.
     16. Engaging in unauthorized solicitation or distribution of material.
     17. Falsification of any Company record, form or report such as, but not limited to, employment
         application forms, education transcripts, expense reports, Workers’ Compensation forms, medical
         forms, and other benefit claims and disability certificates.
     18. Misappropriation of the property of others, including other employees.
     19. Disclosing confidential information.
     20. Negligent, reckless or unsafe operation of Company tools, equipment or vehicles, or abuse of

CONFIDENTIAL                                          30


                                                                                           MHMHP 000118
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 36 of 43 PageID #: 902
                                MHM Employee Handbook & Code of Business Conduct
          same.
    21.   Excessive personal use of Company telephones, wireless communication device or computer
          systems during working hours.
    22.   Violation of MHM’s Internet usage policy.
    23.   Violation of the Company’s Equal Employment/Diversity or Workplace Harassment policies.
    24.   Violation of Client’s rules, regulations, procedures or directives.
    25.   Failure to follow the Company’s established time-keeping policies and procedures.
    26.   Unauthorized disclosure of treatment information about any patient inmate or resident; improper
          copying or removal of medical records; failure to adequately safeguard patient confidentiality.
    27.   Falsification of or failure to properly maintain and/or make appropriate entries in patient records
          and/or reports.
    28.   Inappropriate interaction with inmates.
    29.   Inappropriate sexual remarks or conduct.

In addition to the information that is provided in the Employee Handbook concerning certain policies and
procedures that apply to all MHM employees, you will also be expected to be aware of, read and follow
any additional policies and procedures, work rules, and/or code of conduct that you receive under the
following circumstances:
     1. MHM. From time-to-time, you will receive information from MHM making you aware of additional
         policies and procedures of the Company and/or Company Work Rules. This information may
         apply to all MHM employees corporate-wide, or to employees in a specific Program, or to
         employees at a specific site.
     2. The Client. Most of our clients require that MHM employees be subject to customary background
         investigations conducted by duly authorized agents of the state. Further, our clients require that
         while MHM employees are on the premises of any state facility, they are subject to, and agree to
         comply with, reasonable rules pertaining to, or related to, safety and security, including spoken
         directives of state facility staff. You are expected to be aware of, and comply with, the Client’s
         rules and regulations pertaining to these matters, as well as to any spoken directives that you
         receive from state facility staff.
     3. Code of Professional Conduct. If applicable, you will also be expected to follow and comply with
         the code of conduct for your profession.

MHM Compliance Hotline
MHM has hired an outside company, The Compliance Partners, to accept calls where individuals can
report business ethics concerns such as those outlined in the list below. All reports to the hotline will be
addressed. You are urged to contact the Hotline in any one of the five ways below if you have concerns
about business ethics such as those outlined in the list below.

          PHONE:          (English & Spanish): 866-327-0571
          EMAIL:          MHMServices@signius.com
          WEB:            www.Signius.com/MHMServices
          FAX:            866-332-2699
          MAIL:           The Compliance Partners,
                          2000 Mallory Lane, Suite 130348
                          Franklin, TN 37067

Calls to the hotline will not be traced or recorded. You will remain anonymous, unless you choose to
identify yourself. If you do give your name, your identity will be protected to the extent allowed by law. No
disciplinary action or retaliation will be taken against you for calling the hotline.
All calls made to the hotline will be reviewed by a specialist of The Compliance Partners who will report
them - without attributing the source - to the appropriate level of MHM management. All allegations of
wrongdoing will be carefully investigated before any action is taken. The rights of all staff, including
anyone who is the subject of a hotline call, will be respected and protected. Actions taken will not be
made public unless required by law.

Examples of reportable activities are:
   1. Employee Safety or Security
   2. Questionable accounting and/or auditing practices
   3. Poor financial controls
   4. Fraudulent financial reporting

CONFIDENTIAL                                           31


                                                                                          MHMHP 000119
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 37 of 43 PageID #: 903
                            MHM Employee Handbook & Code of Business Conduct
   5. Theft

This Hotline is not intended as a vehicle to file complaints about employees or management. MHM
encourages all employees to go to a senior manager or Corporate HR if he/she is uncomfortable raising
any concerns, in order to properly investigate the issue.




CONFIDENTIAL                                       32


                                                                                   MHMHP 000120
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 38 of 43 PageID #: 904
                               MHM Employee Handbook & Code of Business Conduct


Section X. Appendices
APPENDIX A: Agreement Not to Disclose Trade Secrets or Confidential Information

1.      Identification of Parties: Whenever in this Agreement the terms “you” or “your” are used,
reference is being made to you, the Employee. Whenever the terms “we”, “us”, or “our” are used,
reference is being made to MHM, the employer, and all of its successors and assigns.

2.      Consideration for Agreement: In consideration of your employment by us, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, you agree to the following terms
and conditions.

3.      Acknowledgement That Certain Papers, Lists, Processes, etc. are Trade Secrets: You
acknowledge that the following items used in our business are secret, confidential, unique, valuable, and
were developed by us at great cost and over a long period of time. Disclosure or use of any of the items
on the following lists to anyone other than our officers, agents or authorized employees will cause us
irreparable injury:
(a)     Client lists, prospect call lists, and other confidential customer data
(b)     Memoranda, notes, records, policy and procedure manuals, proprietary software, proprietary
        computer programs, training and quality assurance material, and other confidential technical data;
        or
(c)     Proposals, contracts, and other marketing information;
(d)     Employee lists; and
(e)     Any information concerning MHM or its operations, including but not limited to future plans, which
        has not been publicly disclosed or is not a matter of common knowledge.

4.       Agreement Not to Disclose Information: You will not disclose to anyone, other than our officers,
agents, or authorized employees, unless otherwise directed by our Board of Directors, any of the items
listed in Paragraph 3 or any of our other confidential information of trade secrets, whether developed
before or after the date of this Agreement.

5.      Information Developed by You: The restrictions contained in this Agreement also apply to
confidential information and trade secrets developed by you while employed by us.

6.      Confidential Patient Information: You acknowledge that in the course of your employment you
may become aware of certain confidential information regarding patients. This patient information is
considered confidential by federal and state laws and regulations and its disclosure is highly regulated by
those laws and regulations. You agree that you will not disclose any patient information except in strict
conformance with all applicable laws and regulations.

7.       Medical Confidentiality: During your employment with MHM, you will abide by all applicable
regulatory and statutory requirements of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), and company standards and policies regarding medical confidentiality. This includes but is not
limited to prohibition against copying medical records, prohibition against removing medical records from
MHM or client facilities and divulging information from medical records to a third party without authority or
without a necessary medical reason. Any violation of medical confidentiality will be grounds for
disciplinary action up to and including termination.

8.      Return of Company Material upon Termination of Employment: Upon termination of your
employment for any reason, you will immediately return to us all Company materials that are in your
possession or control. This includes but is not limited to Confidential or Proprietary Information. You
agree that you will not retain electronic or hard copies of any such information unless expressly
authorized to do so by MHM.

9.       Agreement Benefits our Subsidiaries, Successors, Assigns and Affiliates: This Agreement shall
inure to our benefit and to the benefit of our subsidiaries, successors, assigns and affiliates.




CONFIDENTIAL                                          33


                                                                                         MHMHP 000121
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 39 of 43 PageID #: 905
                               MHM Employee Handbook & Code of Business Conduct
10.    Enforcement of Agreement: This Agreement may be enforced by us and by our subsidiaries,
successors, assigns, and affiliates. Either equitable relief or damages at law or both may be sought for
breaches or threatened breaches of this Agreement.

11.     Severability: If any provision of this Agreement is held to be invalid, illegal or unenforceable, that
shall not affect or impair in any way the validity, legality or enforceability of the remainder of this
Agreement.

12.     Acceptance: Your acceptance of MHM’s Employee Handbook and decision to commence or
continue employment at MHM constitutes your acceptance of MHM’s Agreement Not to Disclose Trade
Secrets or Confidential Information.




CONFIDENTIAL                                          34


                                                                                          MHMHP 000122
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 40 of 43 PageID #: 906
                              MHM Employee Handbook & Code of Business Conduct
APPENDIX B: Continuation Coverage Rights Under COBRA Initial Notice of Coverage

You are receiving this notice because you have recently become covered under a group health plan (the
Plan). This notice contains important information about your right to COBRA continuation coverage,
which is a temporary extension of coverage under the Plan. This notice generally explains COBRA
continuation coverage, when it may become available to you and your family, and what you need to do to
protect the right to receive it.

The right to COBRA continuation coverage was created by a federal law, the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA). COBRA continuation coverage can become available to
you when you would otherwise lose your group health coverage. It can also become available to other
members of your family who are covered under the Plan when they would otherwise lose their group
health coverage. For additional information about your rights and obligations under the Plan and under
federal law, you should review the Plan’s Summary Plan Description or contact the Human Resources
Department.

What is COBRA Continuation Coverage?
COBRA continuation coverage is a continuation of Plan coverage when coverage would otherwise end
because of a life event known as a “qualifying event.” Specific qualifying events are listed later in this
notice. After a qualifying event, COBRA continuation coverage must be offered to each person who is a
“qualified beneficiary.” You, your spouse, and your dependent children could become qualified
beneficiaries if coverage under the Plan is lost because of the qualifying event. Under the Plan, qualified
beneficiaries who elect COBRA continuation coverage must pay for COBRA continuation coverage.

Qualifying Events
If you are an employee, you will become a qualified beneficiary if you will lose your coverage under the
Plan because either one of the following qualifying events happens:
(1)     Your hours of employment are reduced, or
(2)     Your employment ends for any reason other than gross misconduct.

If you are the spouse of an employee, you will become a qualified beneficiary if you will lose your
coverage under the Plan because any of the following qualifying events happen:
(1)     Your spouse dies;
(2)     Your spouse’s hours of employment are reduced;
(3)     Your spouse’s employment ends for any reason other than gross misconduct;
(4)     Your spouse becomes enrolled in Medicare (Part A, Part B or both);
(5)     You become divorced or legally separated from your spouse.

Your dependent children will become qualified beneficiaries if they will lose coverage under the Plan
because any of the following qualifying events happens:
(1)    The parent-employee dies;
(2)    The parent-employee’s hours of employment are reduced;
(3)    The parent-employee’s employment ends for any reason other than gross misconduct;
(4)    The parent-employee becomes entitled to Medicare benefits (Part A, Part B or both);
(5)    The parents become divorced or legally separated;
(6)    The child stops being eligible for coverage under the plan as a “dependent child.”

When is COBRA Available?
The Plan will offer COBRA continuation coverage to qualified beneficiaries only after a Representative of
the Benefits Department has been notified that a qualifying event has occurred. When the qualifying
event is the end of employment or reduction of hours of employment, death of the employee or the
employee’s becoming entitled to Medicare benefits (Part A, Part B or both); the Benefits Department must
notify the COBRA administrator of the qualifying event.

You Must Give Notice of Some Qualifying Events
For the other qualifying events (divorce or legal separation of the employee and spouse or a dependent
child losing eligibility for coverage) you must notify a Representative of the Benefits Department within 60
days after the qualifying event. You must provide this notice to the Corporate Benefits Department




CONFIDENTIAL                                         35


                                                                                         MHMHP 000123
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 41 of 43 PageID #: 907
                              MHM Employee Handbook & Code of Business Conduct
How is COBRA Coverage Provided?
Once the representative of the Benefits Department receives notice that a qualifying event has occurred,
COBRA continuation coverage will be offered to each of the qualified beneficiaries. Each qualified
beneficiary will have an independent right to elect COBRA continuation coverage. Covered employees
may elect COBRA continuation coverage on behalf of their spouses, and parents may elect COBRA
continuation coverage on behalf of their children.

COBRA continuation coverage is a temporary continuation of coverage. An employee and/or their
beneficiaries are eligible for up to 36 months of COBRA continuation coverage when certain qualifying
events occur: the death of the employee; the employee becoming entitled to Medicare benefits (under
Part A, Part B, or both); the employees divorce or legal separation; or a dependent child losing eligibility
as a dependent child. When the qualifying event is the end of your employment or reduction of your hours
of employment, and you became entitled to Medicare benefits less than 18 months before the qualifying
event, COBRA continuation coverage for qualified beneficiaries other than the employee lasts until 36
months after the date of Medicare entitlement. For example, if a covered employee becomes entitled to
Medicare 8 months before the date on which his employment terminates, COBRA continuation coverage
for his spouse and children can last up to 36 months after the date of Medicare entitlement, which is
equal to 28 months after the date of the qualifying event (36 months minus 8 months). Otherwise, when
the qualifying event is the end of employment or reduction of the employee’s hours of employment,
COBRA continuation coverage generally lasts for only up to a total of 18 months. There are two ways in
which this 18-month period of COBRA continuation coverage can be extended.

Disability extension of 18-month period of continuation coverage
If you or anyone in your family covered under the Plan is determined by the Social Security Administration
to be disabled and you notify a Representative of the Human Resources Department in a timely fashion,
you and your entire family may be entitled to receive up to an additional 11 months of COBRA
continuation coverage, for a total maximum of 29 months. The disability would have to have started at
some time before the 60th day of COBRA continuation coverage and must last at least until the end of the
18-month period of continuation coverage. You should send this information to the MHM Benefits
Department:

Second qualifying event extension of 18-month period of continuation coverage
If your family experiences another qualifying event while receiving 18 months of COBRA continuation
coverage, the spouse and dependent children in your family can get up to 18 additional months of
COBRA continuation coverage, for a maximum of 36 months, if notice of the second qualifying event is
properly given to the Plan. This extension may be available to the spouse and dependent children if the
former employee dies, becomes entitled to Medicare benefits (Part A, Part B or both), or gets divorced or
legally separated, or if the dependent child stops being eligible under the Plan as a dependent child, but
only if the event would have caused the spouse or dependent child to lose coverage under the Plan had
the first qualifying event not occurred.

If You Have Questions
Questions concerning your Plan or your COBRA continuation coverage rights should be addressed to the
contact identified below. For more information about your rights under ERISA, including COBRA, the
Health Insurance Portability and Accountability Act (HIPAA), and other laws affecting group health plans,
contact the nearest Regional or District Office of the U.S. Department of Labor’s Employee Benefits
Security Administration (EBSA) in your area or visit the EBSA website at www.dol.gov/ebsa. Addresses
and phone numbers of Regional and District EBSA Offices are also available through EBSA’s website.

Keep Your Plan Informed of Address Changes
In order to protect your family’s rights, you should keep the Benefits Department informed of any changes
in the addresses of family members. You should also keep a copy, for your records, of any notices you
send to the Benefits Department.

Plan Contact Information - For more information about the COBRA continuation coverage, please
contact:

Human Resources - Benefits Department
1593 Spring Hill Dr., Suite 610, Vienna, VA 22182
Phone: 703-749-4600
E-mail: benefits@mhm-services.com

CONFIDENTIAL                                         36


                                                                                         MHMHP 000124
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 42 of 43 PageID #: 908
                              MHM Employee Handbook & Code of Business Conduct
APPENDIX C: Health Insurance Portability and Accountability Act (HIPAA)

The Health Insurance Portability and Accountability Act of 1996 (HIPAA) is another law that has
provisions that may affect decisions you make about your participation in the Group Health Continuation
Plan.

The new provisions, generally effective January 1, 1997, fall into these areas:
• Under previous law, only employees who were fully disabled at the time of their termination or
   reduction of hours and receiving disability payments from the Social Security Administration were
   entitled to up to 29, rather than 18, months of continuation coverage. Under the new law, dependents
   of employees may receive the eleven-month continuation coverage extension, and both employees
   and dependents may qualify for the extension if their disability exists within the first 60 days of
   continuation coverage under the COBRA law.
• Individuals covered under COBRA will be able to change their coverage status upon the birth or
   adoption of a child.
• COBRA coverage can be terminated if a qualified beneficiary becomes covered under another group
   health plan, regardless of certain preexisting condition clauses.
• If you exhaust your 18, 29, or 36-month COBRA continuation coverage in our employer-sponsored
   health benefit plan(s) and are employed at that time, your new employer may establish a special
   enrollment period for you.
• The new law was enacted to stimulate portability of health benefits, but it states that any break in your
   continuing health coverage of more than 63 days may subject you and/or your dependents to up to
   twelve months of preexisting condition exclusions by a new group or individual health plan in which
   you enroll. Upon the conclusion of your continuation coverage, we will provide you with a “Coverage
   Certification” which will describe the term of your coverage in our Plan(s) for future health insurance
   sponsors.

As of April 14, 2003, the HIPAA Privacy Rule for the first time creates national standards to protect an
individual’s medical records and other personal health information.
• It gives patients more control over their health information.
• It sets boundaries on the use and release of health records.
• It establishes appropriate safeguards that health care providers and others must achieve to protect
     the privacy of health information.
• It holds violators accountable, with civil and criminal penalties that can be imposed if they violate
     patients’ privacy rights. And it strikes a balance when public responsibility supports disclosure of
     some forms of data – for example, to protect public health. For patients, it means being able to make
     informed choices when seeking care and reimbursement for care based on how personal health
     information may be used.
• It enables patients to find out how their information may be used, and about certain disclosures of
     their information that have been made.
• It generally limits release of information to the minimum reasonably needed for the purpose of the
     disclosure.
• It generally gives patients the right to examine and obtain a copy of their own health records and
     request corrections.
• It empowers individuals to control certain uses and disclosures of their health information. If you have
     questions about the change in coverage described above, please contact the Benefits Department.




CONFIDENTIAL                                         37


                                                                                        MHMHP 000125
Case: 3:19-cv-00234-NBB-RP Doc #: 132-1 Filed: 10/26/20 43 of 43 PageID #: 909




                                MHM Services, Inc.
                          1593 Spring Hill Road, Suite 610
                                Vienna, VA 22182
                                 (703) 749-4600
                             www.mhm-services.com

     CONFIDENTIAL
                                                               MHMHP 000126
